EXECUTION COPY










BMW AUTO LEASING LLC
as Transferor,

and

WILMINGTON TRUST COMPANY,
as Owner Trustee




 

AMENDED AND RESTATED TRUST
AGREEMENT

Dated as of June 9, 2009

 








--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE ONE

DEFINITIONS

Section 1.01.

Capitalized Terms

1

Section 1.02.

Interpretive Provisions.

5

ARTICLE

TWO ORGANIZATION

Section 2.01.

Name and Status

6

Section 2.02.

Office

6

Section 2.03.

Purposes and Powers.

6

Section 2.04.

Appointment of Owner Trustee

7

Section 2.05.

Initial Capital Contribution of Owner Trust Estate

7

Section 2.06.

Declaration of Trust

7

Section 2.07.

Liability of the Transferor.

8

Section 2.08.

Title to Trust Property

8

Section 2.09.

Situs of Issuer

8

Section 2.10.

Representations and Warranties of the Transferor

8

ARTICLE THREE

TRUST CERTIFICATES AND TRANSFER OF INTERESTS

Section 3.01.

Initial Ownership

9

Section 3.02.

The Trust Certificates

10

Section 3.03.

Authentication and Delivery of Trust Certificates

10

Section 3.04.

Registration of Transfer and Exchange.

10

Section 3.05.

Mutilated, Destroyed, Lost or Stolen Trust Certificates

13

Section 3.06.

Persons Deemed Trust Certificateholders

14

Section 3.07.

Access to List of Trust Certificateholders’ Names and Addresses

14

Section 3.08.

Maintenance of Office or Agency

14

Section 3.09.

Appointment of Paying Agent

15

Section 3.10.

Ownership of Trust Certificate

15

Section 3.11.

Trust Certificates held by Issuer, Transferor or their Affiliates

15

ARTICLE FOUR

ACTIONS BY OWNER TRUSTEE

Section 4.01.

Prior Notice to Trust Certificateholders with Respect to Certain Matters

16

Section 4.02.

Action by Trust Certificateholders with Respect to Certain Matters

16

Section 4.03.

Action by Owner Trustee with Respect to Bankruptcy

17

Section 4.04.

Restrictions on Trust Certificateholders’ Power

17

Section 4.05.

Majority Control

17

ARTICLE FIVE

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

Section 5.01.

Establishment of Certificate Distribution Account and Reserve Fund.

17

Section 5.02.

Application of Trust Funds.

19

Section 5.03.

Method of Payment

20

Section 5.04.

Accounting and Reports.

20

ARTICLE SIX

AUTHORITY AND DUTIES OF OWNER TRUSTEE

Section 6.01.

General Authority

21

Section 6.02.

General Duties

21

Section 6.03.

Action Upon Instruction.

21

Section 6.04.

No Duties Except as Specified

22

Section 6.05.

No Action Unless Specifically Authorized

23

Section 6.06.

Restrictions

23

ARTICLE SEVEN

CONCERNING THE OWNER TRUSTEE

Section 7.01.

Acceptance of Trusts and Duties

24

Section 7.02.

Doing Business in Other Jurisdictions

25

Section 7.03.

Furnishing of Documents

25

Section 7.04.

Representations and Warranties

25

Section 7.05.

Reliance; Advice of Counsel.

26

Section 7.06.

Not Acting in Individual Capacity

27

Section 7.07.

Owner Trustee Not Liable for Trust Certificates

27

Section 7.08.

Owner Trustee May Own Trust Certificates and Notes

27

ARTICLE EIGHT

COMPENSATION OF OWNER TRUSTEE

Section 8.01.

Owner Trustee’s Compensation and Indemnification.

27

ARTICLE NINE

TERMINATION OF TRUST AGREEMENT

Section 9.01.

Termination of Trust Agreement.

28

ARTICLE TEN

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

Section 10.01.

Eligibility Requirements for Owner Trustee

29

Section 10.02.

Resignation or Removal of Owner Trustee

30

Section 10.03.

Successor Owner Trustee

30

Section 10.04.

Merger or Consolidation of Owner Trustee

31

Section 10.05.

Appointment of Co-Trustee or Separate Trustee

31

ARTICLE ELEVEN TAX MATTERS

Section 11.01.

Tax and Accounting Characterization.

32

Section 11.02.

Signature on Returns; Tax Matters Partner.

33

Section 11.03.

Tax Reporting

33

ARTICLE TWELVE

MISCELLANEOUS

Section 12.01.

Amendments.

33

Section 12.02.

No Legal Title to Owner Trust Estate

35

Section 12.03.

Limitations on Rights of Others

35

Section 12.04.

Notices

35

Section 12.05.

Severability

36

Section 12.06.

Counterparts

36

Section 12.07.

Successors and Assigns

36

Section 12.08.

No Petition

36

Section 12.09.

No Recourse

37

Section 12.10.

Headings

37

Section 12.11.

Governing Law

37

Section 12.12.

Certificates Nonassessable and Fully Paid

37

Section 12.13.

Transferor’s and Administrator's TALF Related Signing Authority

37

ARTICLE THIRTEEN

COMPLIANCE WITH REGULATION AB




EXHIBITS

Exhibit A  -  Form of Trust Certificate

A-1

Exhibit B  -  Form of Rule 144A Certificate

B-1

Exhibit C  -  Form of Rule 144A Letter

C-1

Exhibit D  -  Form of Investment Letter

D-1








--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

This Amended and Restated Trust Agreement, dated as of June 9, 2009, is between
BMW Auto Leasing LLC, a Delaware limited liability company, as transferor (the
“Transferor”), and Wilmington Trust Company, a Delaware banking corporation, as
trustee (the “Owner Trustee”).

WHEREAS, the parties hereto entered into that certain initial trust agreement
dated as of May 21, 2009 (the “Initial Trust Agreement”) pursuant to which the
BMW Vehicle Lease Trust 2009-1 was created; and

WHEREAS, the parties hereto are entering into this Agreement pursuant to which,
among other things, the Initial Trust Agreement will be amended and restated and
Asset Backed Certificates will be issued.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01.

Capitalized Terms.  Capitalized terms used herein that are not otherwise defined
shall have the meanings ascribed thereto in the SUBI Trust Agreement, the
Servicing Agreement or the Indenture, as the case may be.  Whenever used herein,
unless the context otherwise requires, the following words and phrases shall
have the following meanings:

“Administrator” means BMW FS, as Administrator under the Issuer Administration
Agreement, and its successors in such capacity.

“Agreement” means this Amended and Restated Trust Agreement, as the same may be
amended or supplemented from time to time.

“Authenticating Agent” means any Person authorized by the Owner Trustee to act
on behalf of the Owner Trustee to authenticate and deliver the Trust
Certificates.

“Basic Servicing Agreement” means that certain servicing agreement, dated as of
August 30, 1995, between the Vehicle Trust and BMW FS, as servicer.

“Benefit Plan” means (i) an employee benefit plan, as defined in Section 3(3) of
ERISA, that is subject to Title I of ERISA, (ii) a plan described in Section
4975(e)(1) of the Code, (iii) a governmental plan, as defined in Section 3(32)
of ERISA, subject to any federal, state or local law which is, to a material
extent, similar to the provisions of Section 406 of ERISA or Section 4975 of the
Code, (iv) an entity whose underlying assets include plan assets by reason of a
plan’s investment in the entity (within the meaning of Department of Labor
Regulation 29 C.F.R. Section 2510.3-101) or (v) a person investing “plan assets”
of any such plan (including, for purposes of this clause, any insurance company
general account but excluding any entity registered under the Investment Company
Act).

“Certificate Distribution Account” means the account established pursuant to
Section 5.01(a).

“Certificate Percentage Interest” shall mean with respect to any Trust
Certificate, the percentage interest of ownership in the Issuer represented
thereby as set forth on the face thereof.

“Certificate Register” and “Certificate Registrar” means the register mentioned
in and the registrar appointed pursuant to Section 3.04.

“Certificate of Trust” means the Certificate of Trust filed for the Issuer
pursuant to Section 3810(a) of the Statutory Trust Statute.

“Control Agreement” means that certain control agreement, dated as of June 9,
2009, among the Transferor, the Issuer, the Indenture Trustee and Citibank,
N.A., as securities intermediary, as amended and supplemented from time to time.

“Distribution Account” means either the Note Distribution Account or the
Certificate Distribution Account, as the context may require.

“Distribution Statement” has the meaning set forth in Section 5.02(c).

“Expenses” means all liabilities, obligations, losses, damages, taxes, claims,
actions and suits, and any and all reasonable costs, expenses and disbursements
(including reasonable legal fees and expenses) of any kind and nature
whatsoever.

“Fiscal Year” means the taxable year of the Issuer which shall be the fiscal
year ending December 31st of each year.

“Indemnified Parties” has the meaning set forth in Section 8.01(a).

“Indenture” means that certain indenture, dated as of June 9, 2009, between the
Issuer and Citbank, N.A., as Indenture Trustee, as amended or supplemented from
time to time.

“Initial Deposit” means the Transferor’s deposit to the Reserve Fund, on or
before the Closing Date, of $13,157,902.60.

“Initial Note Balance” means the aggregate initial principal amount of the
Notes.

“Interest” means, as of any date, the ownership interest of a Trust
Certificateholder (including the Transferor as holder of the Trust Certificate)
in the Issuer as of such date, including the right of such Trust
Certificateholder to any and all benefits to which such Trust Certificateholder
may be entitled as provided in this Agreement, together with the obligations of
such Trust Certificateholder to comply with all the terms and provisions of this
Agreement.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issuer” means the BMW Vehicle Lease Trust 2009-1, and its successors.

“Issuer Administration Agreement” means that certain issuer administration
agreement, dated as of June 9, 2009, among the Issuer, the Indenture Trustee,
the Transferor and the Administrator, as amended or supplemented from time to
time.

“Issuer SUBI Certificate Transfer Agreement” means that certain issuer SUBI
certificate transfer agreement, dated as of June 9, 2009, between the Transferor
and the Issuer, as amended or supplemented from time to time.

“Note” means any of the $347,000,000 Class A-1 Notes, $600,000,000 Class A-2
Notes, $933,000,000 Class A-3 Notes or $120,000,000 Class A-4 Notes.

“Noteholder” means the registered holder of a Note.

“Offered Securities” means the Notes.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in this Agreement, be employees of or
counsel to the Transferor, the Administrator or any of their respective
Affiliates, and who shall be satisfactory to the Owner Trustee and which opinion
or opinions shall be addressed to the Owner Trustee and be in form and substance
satisfactory to the Owner Trustee.  Opinions of Counsel need to address matters
of law only, and may be based upon stated assumptions as to relevant matters of
fact.

“Optional Purchase” has the meaning set forth in Section 2.19 of the Servicing
Agreement.

“Optional Purchase Price” has the meaning set forth in Section 2.19 of the
Servicing Agreement.

“Outstanding Amount” has the meaning ascribed to the term in the Indenture.

“Owner Corporate Trust Office” means the principal office of the Owner Trustee
at which at any particular time its corporate trust business shall be
administered, which office at the date of the execution of this Agreement is
located at Wilmington Trust Company, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890-1600; or at such other address as the Owner
Trustee may designate from time to time by notice to the Trust
Certificateholders and the Indenture Trustee, or the principal corporate trust
office of any successor Owner Trustee (the address of which the successor Owner
Trustee shall notify the Trust Certificateholders and the Indenture Trustee).

“Owner Trust Estate” has the same meaning as “Trust Estate” under the Indenture.

“Paying Agent” means any paying agent or co-paying agent appointed pursuant to
Section 3.09, and shall initially be Citibank, N.A.

“Prospectus Supplement” means the prospectus supplement, dated June 2, 2009, to
the base prospectus dated May 26, 2009, relating to the offering of the Notes.

“Qualified Institutional Buyer” has the meaning ascribed thereto in Rule 144A.

“Rating Agency Condition” has the meaning set forth in the Indenture.

“Rating Event” has the meaning set forth in the Indenture.

“Record Date” means, with respect to any Payment Date, the close of business on
the Business Day immediately preceding such Payment Date.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

“Reserve Fund” means the account established pursuant to Section 5.01(b).

“Reserve Fund Property” means the Reserve Fund and all cash, investment property
and other property from time to time deposited or credited to the Reserve Fund
and all proceeds thereof, including without limitation the Initial Deposit.

“Reserve Fund Requirement” has the meaning set forth in the Indenture.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Information” means information requested of the Transferor, in
connection with the proposed transfer of a Trust Certificate, to satisfy the
requirements of paragraph (d)(4) of Rule 144A.

“Secretary of State” means the Secretary of State of the State of Delaware.

“Secured Obligations” has the meaning set forth in Section 5.02(f).

“Securities Act” means the Securities Act of 1933, as amended.

“Security” means either a Note or a Trust Certificate, as the context may
require.

“Securityholder” means each registered holder of a Security.

“Servicing Agreement” means the Basic Servicing Agreement as supplemented by
that certain supplement, dated as of June 9, 2009, among the parties to the
Basic Servicing Agreement, as amended or supplemented from time to time.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. §3801 et seq., as the same may be amended from time to time.

“SUBI Trust Agreement” means the Vehicle Trust Agreement as supplemented by that
certain supplement, dated as of June 9, 2009, among the parties to the Vehicle
Trust Agreement, as amended or supplemented from time to time.

“Transferor” means initially, BMW Auto Leasing LLC, a Delaware limited liability
company.

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code.  References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

“Trust Certificateholder” means the Person in whose name a Trust Certificate is
registered on the Certificate Register.

“Trust Certificates” means the Asset Backed Certificates issued pursuant to this
Agreement, substantially in the form of Exhibit A.

“Underwriter” means Barclays Capital Inc., as representative for the several
underwriters pursuant to the Underwriting Agreement.

“Underwriting Agreement” means that certain underwriting agreement, dated June
2, 2009, among the Underwriter, the Transferor and BMW FS.

“Vehicle Trust” means Financial Services Vehicle Trust, a Delaware statutory
trust.

“Vehicle Trust Agreement” means that certain amended and restated trust
agreement, dated as of September 27, 1996, as further amended as of May 25, 2000
and December 1, 2006 between BMW Manufacturing L.P., as Grantor and UTI
Beneficiary, and BNY Mellon Trust of Delaware, formerly known as The Bank of New
York (Delaware), as trustee.

“Vehicle Trustee” means BNY Mellon Trust of Delaware, formerly known as The Bank
of New York (Delaware), in its capacity as trustee of the Vehicle Trust, or any
successor thereto in such capacity.

Section 1.02.

Interpretive Provisions.

(a)

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (i) terms used herein include, as
appropriate, all genders and the plural as well as the singular, (ii) references
to words such as “herein”, “hereof” and the like shall refer to this Agreement
as a whole and not to any particular part, article or section within this
Agreement, (iii) references to a section such as “Section 1.01” and the like
shall refer to the applicable section of this Agreement and (iv) the term
“include” and all variations thereof shall mean “include without limitation”.

(b)

As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in this Agreement or in
any such certificate or other document, and accounting terms partly defined in
this Agreement or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles.  To the extent that the definitions of
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained in this Agreement or in any
such certificate or other document shall control.

ARTICLE TWO

ORGANIZATION

Section 2.01.

Name and Status.  The trust continued hereby shall be known as “BMW Vehicle
Lease Trust 2009-1”, in which name the Issuer may engage in activities as
permitted by the Basic Documents, make and execute contracts and other
instruments and sue and be sued, to the extent provided herein.  It is the
intention of the parties hereto that the Issuer shall be a statutory trust under
the Statutory Trust Statute, and that this Agreement shall constitute the
governing instrument of that statutory trust.

Section 2.02.

Office.  The chief executive office and principal place of business of the
Issuer shall be in care of the Owner Trustee, initially at the Owner Corporate
Trust Office and thereafter at such other address as the Owner Trustee may
designate by written notice to the Trust Certificateholders and the Transferor.

Section 2.03.

Purposes and Powers.

(a)

The purposes of the Issuer are:  (i) at the direction of the Trust
Certificateholders, to take assignments and conveyances of certain assets from
time to time, to hold such assets in trust and to collect and disburse the
periodic income therefrom for the benefit of the Trust Certificateholders,
(ii) to engage in any of the other activities described or authorized in this
Agreement, any supplement or any amendment hereto or thereto and (iii) to engage
in any and all activities that are necessary or appropriate to accomplish the
foregoing or that are incidental thereto or connected therewith.  The Trust
shall not be employed for any purpose except as duly authorized in accordance
with the provisions of this Agreement.

(b)

The initial sole purpose of the Issuer is to conserve the Owner Trust Estate and
collect and disburse the periodic income therefrom for the use and benefit of
the Trust Certificateholders, and in furtherance of such purpose to engage in
the following ministerial activities:

(i)

to issue the Notes pursuant to the Indenture, the Trust Certificates pursuant to
this Agreement, and to sell the Notes upon the written order of the Transferor;

(ii)

to acquire the 2009-1 SUBI Certificate from the Transferor and the other
property of the Owner Trust Estate, in exchange for the Notes and the Trust
Certificate;

(iii)

to pay interest on and principal of the Notes and distributions on the
Certificates;

(iv)

to assign, grant, transfer, pledge mortgage and convey the Owner Trust Estate
pursuant to the Indenture to the Indenture Trustee as security for the Notes and
to hold, manage and distribute to the Trust Certificateholders pursuant to the
terms of this Agreement any portion of the Owner Trust Estate released from the
Lien of, and remitted to the Issuer pursuant to, the Indenture;

(v)

to enter into and perform its obligations under the Basic Documents to which the
Issuer is a party;

(vi)

to engage in other transactions, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or that are
incidental thereto or connected therewith; and

(vii)

subject to compliance with the Basic Documents, to engage in such other
activities as may be required in connection with conservation of the Owner Trust
Estate and the making of distributions to the Trust Certificateholders and the
Noteholders.

(c)

The Issuer shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by the terms of this Agreement
or the other Basic Documents.

Section 2.04.

Appointment of Owner Trustee.  The Transferor hereby appoints the Owner Trustee
as trustee of the Issuer effective as of the date hereof, to have all the
rights, powers and duties set forth herein, and the Owner Trustee hereby accepts
such appointment.  All actions taken by the Owner Trustee are solely in its
capacity as owner trustee, and not in an individual capacity.

Section 2.05.

Initial Capital Contribution of Owner Trust Estate.  The Transferor hereby
sells, assigns, transfers, conveys and sets over to the Owner Trustee, as of the
date hereof, the sum of $1.00.  The Owner Trustee hereby acknowledges receipt in
trust from the Transferor, as of the date hereof, of the foregoing contribution,
which shall constitute the initial Owner Trust Estate and shall be deposited in
the Certificate Distribution Account.  The Transferor shall pay organizational
expenses of the Issuer as they may arise or shall, upon the request of the Owner
Trustee, promptly reimburse the Owner Trustee for any such expenses paid by the
Owner Trustee.

Section 2.06.

Declaration of Trust.  The Owner Trustee hereby declares that it will hold the
Owner Trust Estate in trust upon and subject to the conditions set forth herein
for the sole purpose of conserving the Owner Trust Estate and collecting and
disbursing the periodic income therefrom for the use and benefit of the Trust
Certificateholders, who are intended to be “beneficial owners” within the
meaning of the Statutory Trust Statute, subject to the Lien of the Indenture
Trustee and the obligations of the Issuer under the Basic Documents.  Effective
as of the date hereof, the Owner Trustee shall have all rights, powers and
duties set forth herein and under Delaware law for the sole purpose and to the
extent necessary to accomplish the purpose of the Issuer as set forth in Section
2.03(a) and 2.03(b).

Section 2.07.

Liability of the Transferor.

The Transferor or any subsequent transferee, as holder of the Trust Certificate,
shall defend, indemnify and hold harmless the Issuer, the Owner Trustee and each
Paying Agent from and against any and all taxes that may at any time be asserted
against the Issuer or the Owner Trustee with respect to the transactions
contemplated herein, including any sales, use, gross receipts, general
corporation, tangible personal property, privilege, license or income taxes,
taxes on or measured by income or any state or local taxes assessed on the
Issuer, the Owner Trustee or any Paying Agent resulting from the location of
assets of the Issuer or the presence of the Owner Trustee or any Paying Agent
and costs and Expenses in defending against the same; provided, however, that
the foregoing indemnity shall not include income taxes on any fees payable to,
or Expenses reimbursed to, the Owner Trustee or any Paying Agent.

Section 2.08.

Title to Trust Property.  Legal title to the Owner Trust Estate shall be vested
at all times in the Issuer as a separate legal entity, except where applicable
law in any jurisdiction requires title to any part of the Owner Trust Estate to
be vested in a trustee, in which case title shall be deemed to be vested in the
Owner Trustee, on behalf of the Issuer, a co-trustee or a separate trustee, as
the case may be.

Section 2.09.

Situs of Issuer.  The Issuer shall be located and administered in the State of
Delaware.  All bank accounts maintained by the Owner Trustee on behalf of the
Issuer shall be located in Delaware or New York.  The Issuer shall not have any
employees in any state other than Delaware; provided, however, that nothing
herein shall restrict or prohibit the Owner Trustee from having employees within
or without the State of Delaware.  Payments shall be received by the Issuer only
in Delaware or New York and payments shall be made by the Issuer only from
Delaware or New York.  The only office of the Issuer shall be at the Owner
Corporate Trust Office.

Section 2.10.

Representations and Warranties of the Transferor.  The Transferor hereby
represents and warrants to the Owner Trustee that:

(a)

Organization and Good Standing.  The Transferor is duly organized and validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted.

(b)

Due Qualification.  The Transferor is duly qualified to do business as a limited
liability company in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualifications except when the failure to have any such license, approval
or qualification would not have a material adverse effect on the condition,
financial or otherwise, of the Transferor or would not have a material adverse
effect on the ability of the Transferor to perform its obligations under this
Agreement.

(c)

Power and Authority.  The Transferor has (i) the power and authority to execute
and deliver this Agreement and to carry out its terms; (ii) good title to and is
the sole legal and beneficial owner of the 2009-1 SUBI Certificate, free and
clear of Liens and claims; (iii) full power and authority to transfer the 2009-1
SUBI Certificate to and deposit the same with the Issuer; (iv) duly authorized
such transfer and deposit to the Issuer by all necessary action; and (v) duly
authorized the execution, delivery and performance of this Agreement by all
necessary action.

(d)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Transferor, enforceable in accordance with its terms, except
as such enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or in law.

(e)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms of this Agreement do not conflict
with or breach any of the terms or provisions of, or constitute (with or without
notice or lapse of time) a default under, any material indenture, agreement or
other instrument to which the Transferor is a party or by which it shall be
bound; nor result in the creation or imposition of any material Lien upon any of
its properties pursuant to the terms of any such indenture, agreement or other
instrument (other than this Agreement); nor violate any law or, to the best of
the Transferor’s knowledge, any order, rule or regulation applicable to the
Transferor of any court or of any federal or State regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Transferor or its properties.

(f)

No Proceedings.  There are no proceedings or investigations pending, or to the
Transferor’s knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Transferor or its properties:  (i) asserting the invalidity of this
Agreement or any of the other Basic Documents; (ii) seeking to prevent the
issuance of the Notes or the Trust Certificates or the consummation of any of
the transactions contemplated by this Agreement or any of the other Basic
Documents; (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Transferor of its obligations under, or
the validity or enforceability of, this Agreement or any of the other Basic
Documents; or (iv) relating to the Transferor and that might adversely affect
the federal income tax or state income or franchise tax attributes of the Notes
or the Trust Certificates.

ARTICLE THREE

TRUST CERTIFICATES
AND TRANSFER OF INTERESTS

Section 3.01.

Initial Ownership.  Upon the formation of the Issuer by the contribution by the
Transferor pursuant to Section 2.05 and until the issuance of the Trust
Certificates, the Transferor shall be the sole beneficiary of the Issuer.

Section 3.02.

The Trust Certificates.  The Trust Certificates shall be substantially in the
form set forth in Exhibit A.  Except for the issuance of the Trust Certificate
to the Transferor, no Trust Certificate may be sold, pledged or otherwise
transferred to any Person except in accordance with Section 3.04 and Section
3.10, as applicable, and any attempted sale, pledge or transfer in violation of
Section 3.04 or Section 3.10, as applicable shall be null and void.  

The Trust Certificates may be in printed or in typewritten form, and may be
executed on behalf of the Issuer by manual or facsimile signature of an
Authenticating Agent.  Trust Certificates bearing the manual or facsimile
signatures of individuals who were, at the time when such signatures shall have
been affixed, authorized to sign on behalf of the Issuer, shall be validly
issued and entitled to the benefits of this Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
authentication and delivery of such Trust Certificates or did not hold such
offices at the date of authentication and delivery of such Trust Certificates.
 If registration of a transfer of a Trust Certificate is permitted pursuant to
Section 3.04, the transferee of such Trust Certificate shall become a Trust
Certificateholder, and shall be entitled to the rights and subject to the
obligations of a Trust Certificateholder hereunder, upon due registration of
such Trust Certificate in such transferee’s name pursuant to Section 3.04.

Section 3.03.

Authentication and Delivery of Trust Certificates.  Concurrently with the
transfer of the 2009-1 SUBI Certificate to the Issuer, the Owner Trustee shall
cause to be executed, on behalf of the Issuer, Trust Certificates representing
100% of the Certificate Percentage Interest, authenticated and delivered to or
upon the written order of the Transferor, in authorized denominations.  No Trust
Certificate shall entitle its holder to any benefit under this Agreement, or
shall be valid for any purpose, unless there shall appear on such Security a
certificate of authentication, substantially in the form set forth in Exhibit A,
executed by the Owner Trustee or its Authenticating Agent, by manual signature;
such authentication shall constitute conclusive evidence that such Trust
Certificate shall have been duly authenticated and delivered hereunder.  All
Trust Certificates shall be dated the date of their authentication.  Upon
issuance, execution and delivery pursuant to the terms hereof, the Trust
Certificates shall be entitled to the benefits of this Agreement.

Section 3.04.

Registration of Transfer and Exchange.

(a)

The Certificate Registrar shall cause to be kept a register (the “Certificate
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Certificate Registrar shall provide for the registration of Trust
Certificates and, if and to the extent transfers and exchanges are permitted
pursuant to Section 3.04(b), the registration of transfers of Trust
Certificates.  No transfer of a Trust Certificate shall be recognized except
upon registration of such transfer.  Citibank, N.A. is hereby appointed as the
initial “Certificate Registrar”.  Upon any resignation of the Certificate
Registrar, the Owner Trustee shall promptly appoint a successor.  

(b)

Each Trust Certificate shall bear a legend regarding reoffers, resales, pledges
and transfers to the effect of the legend on the form of Trust Certificate
attached as Exhibit A hereto, unless determined otherwise by the Administrator
(as certified to the Certificate Registrar in an Officer’s Certificate)
consistent with applicable law.

As a condition to the registration of any transfer of a Trust Certificate, the
prospective transferee shall be required to represent in writing to the Owner
Trustee, the Transferor and the Certificate Registrar the following:

(i)

It has neither acquired nor will it transfer any Trust Certificate it purchases
(or any interest therein) or cause any such Trust Certificates (or any interest
therein) to be marketed on or through an “established securities market” within
the meaning of Section 7704(b)(1) of the Code, including, without limitation, an
over-the-counter-market or an interdealer quotation system that regularly
disseminates firm buy or sell quotations.

(ii)

It will be the beneficial owner of the Trust Certificate and it either (A) is
not, and will not become, a partnership, Subchapter S corporation or grantor
trust for U.S. federal income tax purposes or (B) is such an entity, but none of
the direct or indirect beneficial owners of any of the interests in such
transferee have allowed or caused, or will allow or cause, 50% or more (or such
other percentage as the Transferor may establish prior to the time of such
proposed transfer) of the value of such interests to be attributable to such
transferee’s ownership of Trust Certificates.

(iii)

It understands that no subsequent transfer of the Trust Certificates is
permitted unless (A) such transfer is of a Trust Certificate with a denomination
of at least $500,000, (B) it causes its proposed transferee to provide to the
Issuer, the Certificate Registrar and the Underwriter a letter substantially in
the form of Exhibit C hereto, or such other written statement as the Transferor
shall prescribe and (C) the Transferor consents in writing to the proposed
transfer, which consent shall be granted unless the Transferor determines that
such transfer would create a risk that the Issuer or the Vehicle Trust would be
classified for federal or any applicable state tax purposes as an association
(or a publicly traded partnership) taxable as a corporation; provided, however,
that any attempted transfer that would either cause (1) the number of registered
holders of Trust Certificates in the aggregate to exceed 100 or (2) the number
of holders of direct or indirect interests in the Vehicle Trust to exceed 50,
shall be a void transfer.

(iv)

It understands that the Opinion of Counsel to the Issuer that the Issuer is not
a publicly traded partnership taxable as a corporation is dependent in part on
the accuracy of the representations in paragraphs (i), (ii) and (iii) above.

(v)

It is not a Benefit Plan nor will it hold the Trust Certificates being
transferred for the account of a Benefit Plan.

(vi)

It is a Person who is either (A)(1) a citizen or resident of the United States,
(2) a corporation or partnership (including any entity treated as a corporation
or partnership for U.S. income tax purposes) organized in or under the laws of
the United States, any state or the District of Columbia or (3) a Person not
described in (A)(1) or (2) whose ownership of the Trust Certificates is
effectively connected with such Person’s conduct of a trade or business within
the United States (within the meaning of the Code) and its ownership of any
interest in a Trust Certificate will not result in any withholding obligation
with respect to any payments with respect to the Trust Certificates by any
Person (other than withholding, if any, under Section 1446 of the Code) or
(B) an estate the income of which is includible in gross income for federal
income tax purposes, regardless of source or a trust if a court within the
United States is able to exercise primary supervision of the administration of
the trust and one or more U.S. Persons (as such term is defined in the Code)
have the authority to control all substantial decisions of the trust.  It agrees
that it will provide a certification of non-foreign status signed under penalty
of perjury and, alternatively, that if it is a Person described in clause (A)(3)
above, it will furnish to the Transferor and the Owner Trustee a properly
executed IRS Form W-8ECI (or successor form) and a new IRS Form W-8ECI (or
successor form) upon the expiration or obsolescence of any previously delivered
form (and such other certifications, representations or Opinions of Counsel as
may be requested by the Transferor, the Owner Trustee and the Certificate
Registrar).

(vii)

It understands that any purported transfer of any Trust Certificate (or any
interest therein) in contravention of any of the restrictions and conditions in
this Section shall be void, and the purported transferee in such transfer shall
not be recognized by the Issuer or any other Person as a Trust Certificateholder
for any purpose.

(c)

By acceptance of any Trust Certificate, the related Trust Certificateholder
specifically agrees with and represents to the Transferor, the Issuer and
Certificate Registrar that no transfer of such Trust Certificate shall be made
unless the registration requirements of the Securities Act and any applicable
state securities laws are complied with, or such transfer is exempt from the
registration requirements under the Securities Act because the transfer
satisfies one of the following:

(i)

Such transfer is in compliance with Rule 144A, to a transferee who the
transferor reasonably believes is a Qualified Institutional Buyer that is
purchasing for its own account or for the account of a Qualified Institutional
Buyer and to whom notice is given that such transfer is being made in reliance
upon Rule 144A and (A) the transferor thereof executes and delivers to the
Transferor and the Certificate Registrar, a Rule 144A certificate substantially
in the form attached as Exhibit B and (B) the transferee executes and delivers
to the Transferor and the Certificate Registrar an investment letter
substantially in the form attached as Exhibit C.

(ii)

After the appropriate holding period, such transfer is pursuant to an exemption
from registration under the Securities Act provided by Rule 144 under the
Securities Act and the transferee, if requested by the Transferor, the
Certificate Registrar or the Underwriter, delivers an Opinion of Counsel in form
and substance satisfactory to the Transferor and the Underwriter.

(iii)

Such transfer is to an institutional accredited investor as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D promulgated under the Securities Act
in a transaction exempt from the registration requirements of the Securities
Act, such transfer is in accordance with any applicable securities laws of any
State or any other jurisdiction, and such investor executes and delivers to the
Issuer and the Certificate Registrar an investment letter substantially in the
form attached as Exhibit D.

(d)

Upon surrender for registration of transfer or exchange of any Trust Certificate
at the office of the Certificate Registrar and upon compliance with the
provisions of this Agreement relating to such transfer or exchange, the Owner
Trustee shall execute and shall, or shall cause the Authenticating Agent to,
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Trust Certificates in authorized denominations of a
like aggregate face amount dated the date of such authentication or the Trust
Certificates that the Trust Certificateholder making the exchange is entitled to
receive, as the case may be.

The Certificate Registrar shall require that every Trust Certificate presented
or surrendered for registration of transfer or exchange shall be accompanied by
a written instrument of transfer and accompanied by IRS Form W-8ECI (or
successor form) or W-9 or such other form as may be reasonably required in form
satisfactory to the Certificate Registrar duly executed by the Trust
Certificateholder or such Person’s attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Trust Certificates, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Trust Certificates.

The Certificate Registrar shall cancel and retain or destroy, in accordance with
the Certificate Registrar’s retention policy then in effect, all Trust
Certificates surrendered for registration of transfer or exchange and shall upon
written request certify to the Transferor as to such retention or destruction.

(e)

The provisions of this Section generally are intended, among other things, to
prevent the Issuer from being characterized as a “publicly traded partnership”
within the meaning of Section 7704 of the Code, in reliance on Treasury
Regulations Section 1.7704-1(e) and (h), and the Transferor shall take such
intent into account in determining whether or not to consent to any proposed
transfer of any Trust Certificate.

The preceding provisions of this Section notwithstanding, the Owner Trustee
shall not make and the Certificate Registrar shall not register any transfer or
exchange of Trust Certificates for a period of 15 days preceding the due date
for any payment with respect to the Trust Certificates.

Section 3.05.

Mutilated, Destroyed, Lost or Stolen Trust Certificates.  If any mutilated Trust
Certificate is surrendered to the Certificate Registrar, or if the Certificate
Registrar receives evidence to its satisfaction of the destruction, loss or
theft of any Trust Certificate and there is delivered to the Certificate
Registrar and the Owner Trustee such security or indemnity as may be required by
them to save each of them harmless, then (and in the absence of notice that such
Trust Certificate has been transferred to or is in the possession of a third
party purchaser), provided that the requirements of Section 8-405 of the UCC are
met, the Owner Trustee on behalf of the Issuer shall execute and the
Authenticating Agent shall authenticate and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Trust Certificate, a new Trust
Certificate of like tenor and denomination.  In connection with the issuance of
any new Trust Certificate pursuant to this Section, the Owner Trustee or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection therewith.
 Any duplicate Trust Certificate issued pursuant to this Section shall
constitute conclusive evidence of an ownership interest in the Issuer as if
originally issued, whether or not the lost, stolen or destroyed Trust
Certificate shall be found at any time.

Section 3.06.

Persons Deemed Trust Certificateholders.  Prior to due presentation of a Trust
Certificate for registration of transfer, the Owner Trustee, the Certificate
Registrar, any Paying Agent and any of their respective agents may treat the
Person in whose name any Trust Certificate is registered in the Certificate
Register as the owner of such Trust Certificate for the purpose of receiving
distributions pursuant to Section 5.02 and for all other purposes whatsoever,
and none of the Owner Trustee, the Certificate Registrar, any Paying Agent or
any of their respective agents shall be affected by any notice to the contrary.

Section 3.07.

Access to List of Trust Certificateholders’ Names and Addresses.  The
Certificate Registrar shall furnish or cause to be furnished to the Servicer and
the Transferor, or to the Indenture Trustee or the Owner Trustee, as the case
may be, within 15 days after receipt by the Certificate Registrar of a request
therefor from the Servicer, the Transferor, the Indenture Trustee or the Owner
Trustee in writing, a list, in such form as the requesting party may reasonably
request, of the names and addresses of the Trust Certificateholders as of the
most recent Record Date.  If (i) two or more Trust Certificateholders or
(ii) one or more Trust Certificateholders evidencing not less than 25% of the
aggregate Certificate Percentage Interest apply in writing to the Certificate
Registrar, and such application states that the applicants desire to communicate
with other Trust Certificateholders with respect to their rights under this
Agreement or under the Trust Certificates and such application is accompanied by
a copy of the communication that such applicants propose to transmit, then the
Certificate Registrar shall, within five Business Days after the receipt of such
application, afford such applicants access during normal business hours to the
current list of Trust Certificateholders.  Each Trust Certificateholder, by
receiving and holding a Trust Certificate, shall be deemed to have agreed not to
hold either the Transferor, the Certificate Registrar, the Owner Trustee or the
Indenture Trustee, as the case may be, accountable by reason of the disclosure
of its name and address, regardless of the source from which such information
was derived.

Section 3.08.

Maintenance of Office or Agency.  The Trust shall designate in the Borough of
Manhattan, the City of New York, an office or offices or agency or agencies
where Trust Certificates may be surrendered for registration of transfer or
exchange and where notices and demands to or upon the Trust in respect of the
Trust Certificates and the Basic Documents may be served. The Trust initially
designates Citibank, N.A., 111 Wall Street, 15th Floor Window, New York, NY
10005, Attn: 15th Floor Window – BMW Vehicle Lease Trust 2009-1, solely for the
purposes of the transfer, surrender or exchange of the Trust Certificates, as
its office for such purposes.  The Owner Trustee on behalf of the Trust shall
give prompt written notice to the Transferor and the other Trust
Certificateholders of any change in the location of the Certificate Register or
any such office or agency.

Section 3.09.

Appointment of Paying Agent.  The Paying Agent shall make distributions to Trust
Certificateholders pursuant to Section 5.02, and shall report the amounts of
such distributions to the Owner Trustee in accordance with the Payment Date
Certificate delivered in accordance with Section 8.03 of the Indenture.  Any
Paying Agent shall have the revocable power to withdraw funds from the
Certificate Distribution Account for the purpose of making the distributions
referred to above.  The Paying Agent initially shall be Citibank, N.A.  The
Owner Trustee may revoke such power and remove the Paying Agent if the Owner
Trustee determines in its sole discretion that the Paying Agent has failed to
perform its obligations under this Agreement in any material respect.  Any
co-paying agent chosen by the Transferor and acceptable to the Owner Trustee
shall also be a Paying Agent.  Each Paying Agent may resign upon 30 days’
written notice to the Owner Trustee.  In the event that a Paying Agent may no
longer act as Paying Agent, the Transferor, with the consent of the Owner
Trustee, shall appoint a successor to act as Paying Agent (which shall be a bank
or trust company).  The Owner Trustee shall cause such successor Paying Agent or
any additional Paying Agent appointed by the Owner Trustee to execute and
deliver to the Owner Trustee an instrument in which such successor Paying Agent
or additional Paying Agent shall agree with the Owner Trustee that as Paying
Agent, such successor Paying Agent or additional Paying Agent shall hold all
sums, if any, held by it for payment to the Trust Certificateholders in trust
for the benefit of the Trust Certificateholders entitled thereto until such sums
are paid to the Transferor or such Trust Certificateholders.  The Paying Agent
shall return all unclaimed funds to the Owner Trustee and upon removal of a
Paying Agent such Paying Agent shall also return all funds in its possession to
the Owner Trustee.  The provisions of Sections 7.01, 7.03, 7.04 and 8.01 shall
apply to the Owner Trustee also in its role as Paying Agent, for so long as the
Owner Trustee shall act as Paying Agent and, to the extent applicable, to any
other paying agent appointed hereunder.

Section 3.10.

Ownership of Trust Certificate.  On the Closing Date, the Transferor shall
acquire beneficial and record ownership of the Trust Certificate.  Upon a
dissolution or termination of the Transferor, the Trust Certificates held by it
shall be distributed to BMW FS without regard to the provisions of Section 3.02.
 The Owner Trustee shall cause the Trust Certificate to bear a legend stating to
the extent permitted by applicable law: “THIS TRUST CERTIFICATE IS NOT
TRANSFERABLE EXCEPT IN THE EVENT OF THE DISSOLUTION, TERMINATION OR BANKRUPTCY
OF THE HOLDER HEREOF, AND ANY TRANSFER IN VIOLATION OF THIS PROVISION SHALL BE
NULL AND VOID”.

Section 3.11.

Trust Certificates held by Issuer, Transferor or their Affiliates.  Any Trust
Certificates owned by the Issuer, the Transferor or any of their respective
Affiliates shall be entitled to the benefits under this Agreement equally and
proportionately to the benefits afforded other owners of the Trust Certificates,
except that such Trust Certificates shall be deemed not to be outstanding for
the purpose of determining whether the requisite percentage of Securityholders
have given any request, demand, authorization, direction, notice, consent or
other action under the Basic Documents (other than the commencement by the
Issuer of a voluntary proceeding in bankruptcy).

ARTICLE FOUR

ACTIONS BY OWNER TRUSTEE

Section 4.01.

Prior Notice to Trust Certificateholders with Respect to Certain Matters.
 Subject to the provisions and limitations of Section 4.04, with respect to the
following matters, the Owner Trustee shall not take action unless the Owner
Trustee has notified the Trust Certificateholders and the Rating Agencies in
writing of the proposed action at least 30 days before the taking of such action
and Trust Certificateholders representing at least 50% of the aggregate
Certificate Percentage Interest have not notified the Owner Trustee in writing
prior to the 30th day after such notice is given that such Trust
Certificateholders have withheld consent or provided alternative direction:

(a)

the initiation of any claim or lawsuit by the Issuer and the compromise of any
action, claim or lawsuit brought by or against the Issuer (other than an action
brought by the Servicer on behalf of the Vehicle Trust and Persons having
interests in the 2009-1 SUBI Certificate to collect amounts owed under a 2009-1
Lease or in respect of a 2009-1 Vehicle);

(b)

the election by the Issuer to file an amendment to the Certificate of Trust
(unless such amendment is required to be filed under the Statutory Trust
Statute);

(c)

the amendment of the Indenture in circumstances where the consent of any
Noteholder is required;

(d)

the amendment of the Indenture in circumstances where the consent of any
Noteholder is not required and such amendment materially and adversely affects
the interests of the Trust Certificateholders;

(e)

the amendment of any other Basic Document unless such amendment does not
materially and adversely affect the interests of the Trust Certificateholders;

(f)

the amendment, change or modification of the Issuer Administration Agreement,
except to cure any ambiguity or to amend or supplement any provision in a manner
or add any provision that would not materially adversely affect the interests of
the Trust Certificateholders; or

(g)

the appointment of a successor Owner Trustee or Indenture Trustee.

Section 4.02.

Action by Trust Certificateholders with Respect to Certain Matters.  Subject to
the provisions and limitations of Section 4.04, to the extent the Owner Trustee
or the Issuer is deemed to be the Holder of the 2009-1 SUBI Certificate pursuant
to the 2009-1 SUBI Supplement, the Owner Trustee or Issuer, as the case may be,
shall take such actions as directed in writing by Trust Certificateholders
holding Trust Certificates evidencing an interest of at least 662/3% of the
aggregate Certificate Percentage Interest; provided, however, that so long as
the Lien of the Indenture is outstanding, such direction shall be subject to the
consent of the Indenture Trustee.  The Owner Trustee may not, except upon the
occurrence of a Servicer Default subsequent to the payment in full of the Notes
and in accordance with the written directions of Trust Certificateholders
evidencing 662/3% of the aggregate Certificate Percentage Interest, remove the
Servicer, with respect to the 2009-1 SUBI Assets or appoint a successor
Servicer, with respect thereto.

Section 4.03.

Action by Owner Trustee with Respect to Bankruptcy.  The Owner Trustee shall not
have the power to commence a voluntary proceeding in bankruptcy with respect to
the Issuer except in accordance with Section 12.08.

Section 4.04.

Restrictions on Trust Certificateholders’ Power.  The Trust Certificateholders
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the other Basic Documents or would
be contrary to the purpose of the Issuer as set forth in Section 2.03 or which
could result in the trust being treated as an entity separate from the
Transferor, association or publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes, nor shall the Owner Trustee be obligated
to follow any such direction, if given.

Section 4.05.

Majority Control.  Except as expressly provided herein, any action that may be
taken by the Trust Certificateholders under this Agreement may be taken by the
Trust Certificateholders holding not less than a majority of the aggregate
Certificate Percentage Interest.  Except as expressly provided herein, any
written notice of the Trust Certificateholders delivered pursuant to this
Agreement shall be effective if signed by Trust Certificateholders holding not
less than a majority of the aggregate Certificate Percentage Interest at the
time of delivery of such notice.

ARTICLE FIVE

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

Section 5.01.

Establishment of Certificate Distribution Account and Reserve Fund.

(a)

The Owner Trustee, for the benefit of the Trust Certificateholders, shall
establish and maintain (or cause the Indenture Trustee to establish and
maintain) an Eligible Account with and in the name of the Trust which shall be
designated the “Certificate Distribution Account” (initially at Citibank, N.A.).
 The Certificate Distribution Account shall be held in trust for the benefit of
the Trust Certificateholders, and shall bear a designation clearly indicating
that the funds deposited therein are held for the benefit of the Trust
Certificateholders.

The Trust shall possess all right, title and interest in all funds on deposit
from time to time in the Certificate Distribution Account and in all proceeds
thereof.  Except as otherwise provided herein, the Certificate Distribution
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Trust Certificateholders.  If at any time the Certificate
Distribution Account ceases to be an Eligible Account, the Indenture Trustee (or
the Transferor on behalf of the Owner Trustee, if the Certificate Distribution
Account is not then held by the Indenture Trustee or an Affiliate thereof)
shall, within ten Business Days following notification of such occurrence,
establish a new Certificate Distribution Account as an Eligible Account and
shall transfer any cash or investments to such new Certificate Distribution
Account.

(b)

The Transferor shall establish and the Indenture Trustee shall maintain an
Eligible Account (initially at Citibank, N.A.) in the name of the Indenture
Trustee until the Outstanding Amount is reduced to zero, and thereafter, in the
name of the Paying Agent on behalf of the Owner Trustee, which is designated as
the “Reserve Fund.”  The Reserve Fund shall be held for the benefit of the
Securityholders, and shall bear a designation clearly indicating that the funds
on deposit therein are held for the benefit of the Securityholders.

The Reserve Fund shall be under the sole dominion and control of the Indenture
Trustee until the Outstanding Amount has been reduced to zero, and thereafter
under the sole dominion and control of the Paying Agent on behalf of the Owner
Trustee.  On the Closing Date, the Transferor shall cause the Initial Deposit to
be deposited into the Reserve Fund from the net proceeds of the sale of the
Notes and the Trust Certificates.  The Transferor hereby acknowledges that the
Initial Deposit and all other Reserve Fund Property, including investment
earnings thereon, are owned directly by it in its capacity as Trust
Certificateholder pending application thereof to the Secured Obligations or
release to the Transferor or its designee pursuant to Section 8.04(c) of the
Indenture or Section 5.02 hereof, as applicable.  The Transferor in its capacity
as Trust Certificateholder hereby agrees to treat the same as its assets (and
earnings) for federal income tax and other purposes.  All deposits to and
withdrawals from the Reserve Fund shall be made only upon the terms and
conditions of the Basic Documents.

(c)

Each of the Transferor and the Issuer shall take or cause to be taken such
further actions, to execute, deliver and file or cause to be executed, delivered
and filed such further documents and instruments (including, without limitation,
the Control Agreement or any UCC financing statements) as may be determined to
be reasonably necessary by the Transferor, in order to perfect the interests
created by Section 5.01(b) hereof and otherwise fully to effectuate the
purposes, terms and conditions of this Section.  The Transferor (and the
Administrator on behalf of the Issuer) shall:

(i)

promptly execute, deliver and file any financing statements, amendments,
continuation statements, assignments, certificates and other documents with
respect to such interests and perform all such other acts as may be necessary in
order to perfect or to maintain the perfection of the Issuer’s security interest
in the Reserve Fund Property; and

(ii)

make the necessary filings of financing statements or amendments thereto within
five days after the occurrence of any of the following (and promptly notify the
Issuer and the Owner Trustee of each such filing):  (A) any change in the
Transferor’s corporate name or any trade name, (B) any change in the location of
its chief executive office or principal place of business or (C) any merger or
consolidation or other change in its identity or corporate structure.

Section 5.02.

Application of Trust Funds.

(a)

On each Payment Date, the Owner Trustee shall cause the Paying Agent to
distribute to Trust Certificateholders all amounts deposited in the Certificate
Distribution Account pursuant to Section 8.04 of the Indenture with respect to
such Payment Date, pro rata to the Trust Certificateholders of record at the
close of business on the Record Date with respect to such Payment Date.  

(b)

On and after the date on which the Outstanding Amount of the Notes has been
reduced to zero, pursuant to the Indenture and the Control Agreement, dominion
and control over the Reserve Fund shall be transferred to the Paying Agent on
behalf of the Owner Trustee.  On each Payment Date thereafter, all amounts
distributable to the Trust Certificateholders from the Reserve Fund shall be
distributed by the Paying Agent on behalf of the Owner Trustee in the order and
priority set forth in Section 8.04(b) of the Indenture.

(c)

On each Payment Date, the Paying Agent on behalf of the Owner Trustee shall send
to each Trust Certificateholder a report (the “Distribution Statement”) provided
by the Servicer (in the manner set forth in Section 8.03 of the Indenture),
based on information in the Payment Date Certificate delivered pursuant to
Section 8.03 of the Indenture, that shall include the information provided in
such Payment Date Certificate.

The information required to be delivered by such Distribution Statement may be
included with other information or reports furnished by the Servicer to the
Owner Trustee in connection with the making of payments pursuant to the other
Basic Documents.

(d)

In the event that any withholding tax is imposed on the Issuer’s payment (or, if
the Issuer is treated as a partnership for federal income tax purposes,
allocations of income) to a Trust Certificateholder, such tax shall reduce the
amount otherwise distributable to such Trust Certificateholder in accordance
with this Section.  The Owner Trustee shall authorize and direct Paying Agent to
retain from amounts otherwise distributable to such Trust Certificateholders,
sufficient funds for the payment of any withholding tax that is legally owed by
the Issuer (but such authorization shall not prevent the Owner Trustee from
contesting any such tax in appropriate proceedings, and withholding payment of
such tax, if permitted by law, pending the outcome of such proceedings).  The
amount of any withholding tax imposed with respect to a Trust Certificateholder
shall be treated as cash distributed to such Trust Certificateholders, at the
time it is withheld by the Issuer for remittance to the appropriate taxing
authority.  If the Owner Trustee determines that there is a possibility that
withholding tax is payable with respect to a distribution, the Owner Trustee
may, in its sole discretion, direct the Paying Agent to withhold such amounts in
accordance with this Section.  In the event that a Trust Certificateholder
wishes to apply for a refund of any such withholding tax, the Owner Trustee
shall reasonably cooperate with such Trust Certificateholder in making such
claim so long as such Trust Certificateholder agrees to reimburse the Owner
Trustee for any out-of-pocket expenses incurred.

(e)

Subject to Section 6.07 of the Indenture and 6.01 hereof, as the case may be,
neither the Indenture Trustee nor the Owner Trustee, as the case may be, shall
in any way be held liable by reason of any insufficiency in the Reserve Fund
resulting from any loss on any Permitted Investment included therein, except for
losses attributable to the Indenture Trustee’s or Owner Trustee’s, as the case
may be, failure to make payments on any such Permitted Investments issued by the
Indenture Trustee or Owner Trustee, as the case may be, in its commercial
capacity as principal obligor and not as trustee, in accordance with their
terms.

(f)

In order to assure that sufficient amounts are available to make the payments to
Securityholders pursuant to Section 8.04 and Article V of the Indenture and this
Section (collectively, the “Secured Obligations”) the Transferor hereby pledges
and assigns and grants a security interest in all of its right, title and
interest in the Reserve Fund Property to the Issuer, to secure the Secured
Obligations.

Section 5.03.

Method of Payment.  Subject to Section 9.01(c) respecting the final payment upon
retirement of the Trust Certificates, distributions required to be made to Trust
Certificateholders on any Payment Date shall be made to each Trust
Certificateholder of record on the related Record Date by wire transfer or by
check mailed to the addresses of such Securityholders as they appear on the
Certificate Register.  Notwithstanding the foregoing, the final payment on the
Trust Certificates shall be made only upon presentation and surrender of such
Trust Certificates at the office or agency specified in the notice of final
payment to the Trust Certificateholders.  The Owner Trustee or a Paying Agent
shall, upon receipt of at least 45 days’ notice from the Issuer or the
Administrator as set forth in the Indenture, provide such notice to the Trust
Certificateholder of record not more than 30 days and not less than 15 days
prior to the date on which such final payment is expected to occur.

Section 5.04.

Accounting and Reports.

(a)

The Owner Trustee shall, based on information provided by the Transferor,
(i) maintain (or cause to be maintained) the books of the Issuer on a calendar
year basis on the accrual method of accounting (except as required by Article
Eleven), and (ii) in addition to the Owner Trustee’s rights under Section 5.02,
take such action as instructed by the Transferor, as holder of the Trust
Certificate, to collect or cause to be collected and paid over to applicable
authorities any withholding tax as described in and in accordance with Section
5.02 and Article Eleven with respect to income or distributions to Trust
Certificateholders.  The Owner Trustee shall make all elections pursuant to
Article Eleven as directed by the Transferor.

(b)

The Transferor shall maintain such books and records, and shall prepare and file
such reports and returns, as are required pursuant to this Section and Section
11.01.

ARTICLE SIX

AUTHORITY AND DUTIES OF OWNER TRUSTEE

Section 6.01.

General Authority.  The Owner Trustee shall administer the Issuer in the
interest of the Trust Certificateholders, subject to the Lien of the Indenture
Trustee, in accordance with the Basic Documents.  Subject to the provisions and
limitations of Sections 2.03 and 2.06, the Owner Trustee is authorized and
directed to execute and deliver on behalf of the Issuer the Basic Documents to
which the Issuer is to be a party and each certificate or other document
attached as an exhibit to or contemplated by the Basic Documents to which the
Issuer is to be a party, in each case in such form as the Transferor shall
approve as evidenced conclusively by the Owner Trustee’s execution thereof and
the Transferor’s execution of this Agreement, and to direct the Indenture
Trustee to authenticate and deliver Notes in the aggregate principal amount not
to exceed $2,000,000,000 (except as otherwise contemplated by Section 3.05).  In
addition to the foregoing, the Owner Trustee is authorized but shall not be
obligated to take all actions required of the Issuer pursuant to the Basic
Documents.  The Owner Trustee is further authorized from time to time to take
such action on behalf of the Issuer as is permitted by the Basic Documents and
that the Servicer or the Administrator instructs in writing with respect to the
Basic Documents, except to the extent this Agreement expressly requires the
consent of the Trust Certificateholders for such action.  The Owner Trustee
shall not be liable for following such instruction.

Section 6.02.

General Duties.  Subject to the provisions and limitations of Sections 2.03 and
2.06, it shall be the duty of the Owner Trustee to discharge or cause to be
discharged all of its responsibilities pursuant to the terms of the Basic
Documents to which the Issuer is a party and to administer the Issuer in the
interest of the Trust Certificateholders, subject to the Lien of the Indenture
Trustee, and in accordance with provisions of the Basic Documents.
 Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the other Basic
Documents to the extent the Administrator has agreed in the Issuer
Administration Agreement to perform any act or to discharge any duty of the
Issuer or the Owner Trustee hereunder or under any other Basic Document, and the
Owner Trustee shall not be held liable for the default or failure of the
Administrator to carry out its obligations under the Issuer Administration
Agreement.

Section 6.03.

Action Upon Instruction.

(a)

Subject to Article Four, the Transferor, as holder of the Trust Certificate, may
by written instruction direct the Owner Trustee in the administration of the
Issuer subject to, and in accordance with, the terms of the Basic Documents;
provided that such instruction shall not, materially adversely affect any
Securityholder.

(b)

The Owner Trustee shall not be required to take any action hereunder or under
any other Basic Document if the Owner Trustee shall have reasonably determined,
or shall have been advised by counsel, that such action is likely to result in
liability on the part of the Owner Trustee, is contrary to the terms hereof or
of any other Basic Document or is otherwise contrary to law or any obligation of
the Owner Trustee or the Issuer.

(c)

Whenever the Owner Trustee is unable to decide between alternative courses of
action permitted or required by the terms of this Agreement or any other Basic
Document, the Owner Trustee shall promptly give notice (in such form as shall be
appropriate under the circumstances) to the holder of the Trust Certificate
requesting instruction as to the course of action to be adopted, and to the
extent the Owner Trustee acts in good faith in accordance with any written
instruction of Trust Certificateholders holding at least a majority of the
Certificate Percentage Interest in the Trust Certificates, the Owner Trustee
shall not be liable on account of such action to any Person.  If the Owner
Trustee shall not have received appropriate instruction within ten days of such
notice (or within such shorter period of time as reasonably may be specified in
such notice as may be necessary under the circumstances), it may, but shall be
under no duty to, take or refrain from taking such action not inconsistent with
this Agreement or the other Basic Documents as it shall deem to be in the best
interests of the Trust Certificateholders, and shall have no liability to any
Person for such action or inaction.

(d)

In the event the Owner Trustee is unsure as to the application of any provision
of this Agreement or any other Basic Document or any such provision is ambiguous
as to its application, or is, or appears to be, in conflict with any other
applicable provision, or in the event that this Agreement or any other Basic
Document permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action the Owner Trustee is required to take with
respect to a particular set of facts, the Owner Trustee may give notice (in such
form as shall be appropriate under the circumstances) to the Transferor, as
holder of the Trust Certificate requesting instruction and, to the extent the
Owner Trustee acts or refrains from acting in good faith in accordance with any
such instruction received from Transferor, as holder of the Trust Certificate
and in accordance with Sections 6.04 and 6.05, the Owner Trustee shall not be
liable, on account of such action or inaction, to any Person.  If the Owner
Trustee shall not have received appropriate instruction within ten days of such
notice (or within such shorter period of time as reasonably may be specified in
such notice or as may be necessary under the circumstances) it may, but shall be
under no duty to, take or refrain from taking such action, not inconsistent with
this Agreement or the other Basic Documents, as it shall deem to be in the best
interests of the Trust Certificateholders, and shall have no liability to any
Person for such action or inaction.

(e)

Notwithstanding the foregoing, the right of the Transferor or the Trust
Certificateholders to take any action affecting the Owner Trust Estate shall be
subject to the rights of the Indenture Trustee under the Indenture.

Section 6.04.

No Duties Except as Specified.  The Owner Trustee shall not be required to
perform any of the obligations of the Issuer under this Agreement or the other
Basic Documents that are required to be performed by (i) the Servicer under the
Servicing Agreement or the SUBI Supplement, (ii) the Transferor under this
Agreement, the SUBI Certificate Transfer Agreement or the Back-Up Security
Agreement, (iii) the Administrator under the Issuer Administration Agreement or
(iv) the Indenture Trustee under the Indenture.  The Owner Trustee shall not
have any duty or obligation to manage, make any payment with respect to,
register, record, sell, dispose of or otherwise deal with the Owner Trust
Estate, or to otherwise take or refrain from taking any action under, or in
connection with, any document contemplated hereby to which the Issuer is a
party, except as expressly provided by the terms of this Agreement or in any
document or written instruction received by the Owner Trustee pursuant to
Section 6.03; and no implied duties or obligations shall be read into this
Agreement or any other Basic Document against the Owner Trustee.  The Owner
Trustee shall have no responsibility for filing any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any ownership or security interest in the Owner Trust Estate
or to record this Agreement or any other Basic Document.  The Owner Trustee
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any Liens (other than the Lien of the
Indenture) on any part of the Owner Trust Estate that result from actions by or
claims against the Owner Trustee in its individual capacity that are not related
to the ownership or the administration of the Owner Trust Estate.

Section 6.05.

No Action Unless Specifically Authorized.  The Owner Trustee shall not manage,
control, use, sell, dispose of or otherwise deal with any part of the Owner
Trust Estate except in accordance with (i) the powers granted to and the
authority conferred upon the Owner Trustee pursuant to this Agreement, (ii) the
other Basic Documents to which the Issuer or the Owner Trustee is a party and
(iii) any document or instruction delivered to the Owner Trustee pursuant to
Section 6.03.  In particular, the Owner Trustee shall not transfer, sell,
pledge, assign or convey the 2009-1 SUBI Certificate except as specifically
required or permitted by the Basic Documents.

Section 6.06.

Restrictions.  The Owner Trustee shall not take any action (i) that is contrary
to the purposes of the Issuer set forth in Section 2.03 or (ii) that, to the
actual knowledge of the Owner Trustee, would (a) affect the treatment of the
Notes as debt for federal income tax purposes, (b) be deemed to cause a taxable
exchange of the Notes or the Certificates for federal income tax purposes or
(c) cause the Issuer, the Transferor or the Vehicle Trust or any portion thereof
to be taxable as an association (or a publicly traded partnership) taxable as a
corporation for federal or state income or franchise tax purposes.  The Trust
Certificateholders and the Transferor shall not direct the Owner Trustee to take
action that would violate the provisions of this Section.  The Owner Trustee may
not (i) initiate or settle any claim or lawsuit involving the Issuer (unless
brought by the Servicer to collect amounts owed under a Specified Lease),
(ii) amend this Agreement where Trust Certificateholder consent is required,
(iii) amend this Agreement where Trust Certificateholder consent is not required
if such amendment materially adversely affects the Trust Certificateholders or
(iv) amend any Basic Document other than this Agreement if such amendment
materially adversely affects the Trust Certificateholders, unless (a) the Owner
Trustee provides 30 days’ written notice thereof to the Trust Certificateholders
and each Rating Agency and (b) Trust Certificateholders evidencing at least 50%
of the aggregate Certificate Percentage Interest do not object in writing to any
such proposed amendment within 30 days of such notice.  Notwithstanding anything
herein to the contrary, the Transferor, the Servicer and their respective
Affiliates may maintain normal commercial banking relationships with the Owner
Trustee and its Affiliates.

ARTICLE SEVEN

CONCERNING THE OWNER TRUSTEE

Section 7.01.

Acceptance of Trusts and Duties.  The Owner Trustee accepts the trusts hereby
created and agrees to perform its duties hereunder with respect to such trusts
but only upon the terms of this Agreement.  The Owner Trustee also agrees to
disburse all monies actually received by it constituting part of the Owner Trust
Estate upon the terms of the Basic Documents to which the Issuer or the Owner
Trustee is a party.  The Owner Trustee shall not be answerable or accountable
hereunder or under any other Basic Document under any circumstances, except
(i) for its own willful misconduct, bad faith or gross negligence or (ii) in the
case of the inaccuracy of any representation or warranty contained in Section
7.03 made by the Owner Trustee.  In particular, but not by way of limitation,
and subject to the exceptions set forth in the preceding sentence:

(a)

the Owner Trustee shall not be liable for any error in judgment of a responsible
officer of the Owner Trustee;

(b)

the Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of any Trust
Certificateholder, the Indenture Trustee, the Transferor, the Administrator or
the Servicer;

(c)

no provision of this Agreement or any other Basic Document shall require the
Owner Trustee to expend or risk funds or otherwise incur any financial liability
in the performance of any of its rights or powers hereunder or under any other
Basic Document if the Owner Trustee shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured or provided to it;

(d)

under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Basic Documents, including the
principal of and interest on the Notes or the Trust Certificates;

(e)

the Owner Trustee shall not be responsible for or in respect of the validity or
sufficiency of this Agreement or for the due execution hereof by the Transferor
or for the form, character, genuineness, sufficiency, value or validity of any
of the Owner Trust Estate or for or in respect of the validity or sufficiency of
the other Basic Documents, other than the execution of and the certificate of
authentication on the Trust Certificates, and the Owner Trustee shall in no
event be deemed to have assumed or incurred any liability, duty or obligation to
any Securityholder or any third party dealing with the Issuer or the Owner Trust
Estate, other than as expressly provided for herein and in the other Basic
Documents;

(f)

the Owner Trustee shall not be liable for the misfeasance, malfeasance or
nonfeasance of the Servicer, the Administrator, the Transferor or the Indenture
Trustee under any of the Basic Documents or otherwise, and the Owner Trustee
shall have no obligation or liability to perform the obligations of the Issuer
or the Transferor under this Agreement or the Basic Documents or that are
required to be performed by the Certificate Registrar and the Paying Agent under
this Agreement, the Servicer under the Servicing Agreement or the SUBI Trust
Agreement, the Administrator under the Issuer Administration Agreement or the
Indenture Trustee under the Indenture; and

(g)

the Owner Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any other Basic Document, at the request, order or direction of any of the Trust
Certificateholders unless such Trust Certificateholders have offered to the
Owner Trustee security or indemnity satisfactory to it against the Expenses that
may be incurred by the Owner Trustee therein or thereby; the right of the Owner
Trustee to perform any discretionary act enumerated in this Agreement or in any
other Basic Document shall not be construed as a duty, and the Owner Trustee
shall not be answerable for other than its bad faith, gross negligence or
willful misconduct in the performance of any such act.

Section 7.02.

Doing Business in Other Jurisdictions.  Notwithstanding anything contained
herein to the contrary, neither Wilmington Trust Company nor the Owner Trustee
shall be required to take any action in any jurisdiction other than in the State
of Delaware if the taking of such action will (i) require the consent or
approval or authorization or order of or the giving of notice to, or the
registration with or the taking of any other action in respect of, any state or
other governmental authority or agency of any jurisdiction other than the State
of Delaware; (ii) result in any fee, tax or other governmental charge under the
laws of any jurisdiction or any political subdivisions thereof in existence on
the date hereof other than the State of Delaware becoming payable by Wilmington
Trust Company; or (iii) subject Wilmington Trust Company to personal
jurisdiction in any jurisdiction other than the State of Delaware for causes of
action arising from acts unrelated to the consummation of the transactions by
Wilmington Trust Company or the Owner Trustee, as the case may be, contemplated
hereby.  The Owner Trustee shall be entitled to obtain advice of counsel (which
advice shall be an expense of the Transferor) to determine whether any action
required to be taken pursuant to the Agreement results in the consequences
described in clauses (i), (ii) and (iii) of the preceding sentence.  In the
event that said counsel advises the Owner Trustee that such action will result
in such consequences, the Owner Trustee will appoint an additional trustee
pursuant to Section 10.05 hereof to proceed with such action.

Section 7.03.

Furnishing of Documents.  The Owner Trustee shall furnish to any Trust
Certificateholder promptly upon receipt of a written request by such Trust
Certificateholder (at the expense of the requesting Trust Certificateholder)
therefor, duplicates or copies of all reports, notices, requests, demands,
certificates and any other instruments furnished to the Owner Trustee under the
Basic Documents.

Section 7.04.

Representations and Warranties.  The Owner Trustee hereby represents and
warrants to the Transferor and the Trust Certificateholders, that:

(a)

It is a banking corporation duly organized and validly existing in good standing
under the laws of the State of Delaware.  It has all requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement.

(b)

It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c)

Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or bylaws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound or result in the creation or imposition of
any Lien, charge or encumbrance on the Owner Trust Estate resulting from actions
by or claims against the Owner Trustee individually that are unrelated to this
Agreement or the other Basic Documents.

(d)

This Agreement has been duly executed and delivered by it and constitutes the
legal, valid and binding agreement of it, enforceable against the Owner Trustee
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

Section 7.05.

Reliance; Advice of Counsel.

(a)

The Owner Trustee may rely upon, shall be protected in relying upon and shall
incur no liability to anyone in acting or refraining from acting upon, any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties.  The Owner
Trustee may accept a certified copy of a Board Resolution or documents of any
other governing body of any corporate party as conclusive evidence that such
Board Resolution or other document has been duly adopted by such body and that
the same is in full force and effect.  As to any fact or matter the method of
the determination of which is not specifically prescribed herein, the Owner
Trustee may for all purposes hereof rely on a certificate, signed by the
president, any vice president, the treasurer, any assistant treasurer or any
other authorized officers of the relevant party as to such fact or matter, and
such certificate shall constitute full protection to the Owner Trustee for any
action taken or omitted to be taken by it in good faith in reliance thereon.

(b)

In the exercise or administration of the trusts hereunder and in the performance
of its duties and obligations under this Agreement and the other Basic
Documents, the Owner Trustee (i) may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee with reasonable care and (ii) may consult with counsel, accountants and
other skilled Persons to be selected with reasonable care and employed by it.
 The Owner Trustee shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the opinion or advice of any such counsel,
accountants or other such Persons and not contrary to this Agreement or any
other Basic Document.

Section 7.06.

Not Acting in Individual Capacity.  Except as provided in this Article, in
accepting the trusts hereby created, Wilmington Trust Company acts solely as
Owner Trustee hereunder and not in its individual capacity and all Persons
having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Basic Document shall look only to the
Owner Trust Estate for payment or satisfaction thereof.

Section 7.07.

Owner Trustee Not Liable for Trust Certificates.  The recitals contained herein
and in the Trust Certificates (other than the signature of the Owner Trustee and
the certificate of authentication on the Trust Certificates and its
representations and warranties in Section 7.03) shall be taken as the statements
of the Transferor and the Owner Trustee assumes no responsibility for the
correctness thereof.  The Owner Trustee makes no representations as to the
validity or sufficiency of this Agreement, any other Basic Document or the Trust
Certificates (other than the signature of the Owner Trustee and the certificate
of authentication on the Trust Certificates) or the Notes or any offering
document relating to either of them.  The Owner Trustee shall at no time have
any responsibility or liability for or with respect to the legality, validity or
enforceability of any Basic Document to which the Owner Trustee is to be a party
(except for enforceability against the Owner Trustee), or the perfection and
priority of any security interest created by or under any Basic Document, or the
maintenance of any such perfection and priority, or for or with respect to the
sufficiency of the Owner Trust Estate or its ability to generate the payments to
be distributed to Trust Certificateholders or to the Noteholders under the
Indenture, or the validity of the transfer of the 2009-1 SUBI Certificate to the
Issuer, or for the compliance by the Transferor, the Administrator or the
Servicer with any warranty or representation made under any Basic Document or
for the accuracy of any such warranty or representation or for any action of the
Administrator, the Servicer or the Indenture Trustee taken in the name of the
Owner Trustee.

Section 7.08.

Owner Trustee May Own Trust Certificates and Notes.  The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Trust
Certificates or Notes and may deal with the Transferor, the Servicer, the
Administrator, the Indenture Trustee and their respective Affiliates, in banking
transactions with the same rights as it would have if it were not the Owner
Trustee.

ARTICLE EIGHT

COMPENSATION OF OWNER TRUSTEE

Section 8.01.

Owner Trustee’s Compensation and Indemnification.

(a)

The Owner Trustee, the Certificate Registrar and any Paying Agent shall receive
as compensation from the Administrator for its services hereunder such fees as
have been separately agreed upon before the date hereof between the Transferor
or the Administrator and the Owner Trustee, the Certificate Registrar or the
Paying Agent.  The Transferor, as holder of the Trust Certificate, shall be
liable as primary obligor for, and shall indemnify the Owner Trustee, the
Certificate Registrar and any Paying Agent and their respective successors,
assigns, agents, servants, officers and employees (collectively, the
“Indemnified Parties”) from and against, any Expenses (other than overhead) that
may at any time be imposed on, incurred by or asserted against the Owner Trustee
or any other Indemnified Party in any way relating to or arising out of the
Basic Documents, the Owner Trust Estate, the administration of the Owner Trust
Estate or the action or inaction of the Owner Trustee hereunder, except only
that the Transferor, as holder of the Trust Certificate, shall not be liable for
or required to indemnify any Indemnified Party from and against Expenses arising
or resulting from any of the matters described in items (i) or (ii) of the third
sentence of Section 7.01 or for any income taxes on any fees payable to any
Indemnified Party as set forth in Section 2.07.  The indemnities contained in
this Section shall survive the resignation or termination of the Owner Trustee,
the Certificate Registrar or any Paying Agent or the termination of this
Agreement.  In any event of any claim, action or proceeding for which indemnity
will be sought pursuant to this Section, the Indemnified Party’s choice of legal
counsel shall be subject to the approval of the Transferor, which approval shall
not be unreasonably withheld.  Neither the Transferor nor the Administrator
shall make any claim upon the Owner Trust Estate for the payment of such
Expenses.

(b)

Notwithstanding the foregoing, the Owner Trustee shall not be liable for (i) any
error of judgment made by an officer of the Owner Trustee, (ii) any action taken
or omitted to be taken in accordance with the instructions of any Trust
Certificateholder, the Indenture Trustee, the Transferor, the Administrator or
the Servicer, (iii) the interest on or principal of the Securities or (iv) the
default or misconduct of the Administrator, the Servicer, the Transferor or the
Indenture Trustee.

ARTICLE NINE

TERMINATION OF TRUST AGREEMENT

Section 9.01.

Termination of Trust Agreement.

(a)

This Agreement (other than Article Eight) shall terminate and be of no further
force or effect and the Issuer shall dissolve and wind up, (i) upon the final
distribution by the Owner Trustee of all funds or other property or proceeds of
the Owner Trust Estate in accordance with the terms of the Indenture and this
Agreement and (ii) at the times provided in Section 2.19 of the Servicing
Agreement.  The bankruptcy, liquidation, dissolution, or termination, death or
incapacity of any Trust Certificateholder, shall not (i) operate to terminate
this Agreement or the Issuer, (ii) entitle such Trust Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Issuer or Owner Trust Estate nor (iii) otherwise affect the rights, obligations
and liabilities of the parties hereto.

(b)

Except as provided in Section 9.01(a), neither the Transferor nor any other
Trust Certificateholder shall be entitled to revoke or terminate the Issuer.

(c)

Notice of any termination of this Agreement pursuant to Section 9.01(a) shall be
given by the Administrator by letter to Trust Certificateholders mailed within
five Business Days of notice of such termination is sent to the Owner Trustee by
the Administrator, stating (i) the Payment Date upon or with respect to which
final payment of the Trust Certificates shall be made upon presentation and
surrender of the Trust Certificates at the office of the Paying Agent therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Payment Date is not applicable, payments being
made only upon presentation and surrender of the Trust Certificates at the
office of the Paying Agent therein specified.  The Administrator shall give such
notice to the Certificate Registrar (if other than the Owner Trustee) and the
Paying Agent at the time such notice is given to Trust Certificateholders and
the Transferor.  Upon presentation and surrender of the Trust Certificates, the
Paying Agent shall cause to be distributed to Trust Certificateholders amounts
distributable on such Payment Date pursuant to Section 5.02.  The Administrator
shall promptly notify each Rating Agency upon the final payment of the Trust
Certificates.

(d)

In the event that all of the Trust Certificateholders shall not surrender their
Trust Certificates for cancellation within six months after the date specified
in the above-mentioned written notice, the Administrator shall give a second
written notice to the remaining Trust Certificateholders to surrender their
Trust Certificates for cancellation and receive the final distribution with
respect thereto.  If within one year after the second notice, all of the Trust
Certificates shall not have been surrendered for cancellation, the Administrator
may take appropriate steps, or may appoint an agent to take appropriate steps,
to contact the remaining Trust Certificateholders concerning surrender of their
Trust Certificates, and the cost thereof shall be paid out of the funds and
other assets that shall remain subject to this Agreement.  Any funds remaining
in the Issuer after exhaustion of such remedies shall be distributed by the
Owner Trustee to the Transferor.

(e)

Upon the winding up of the Issuer and its termination and upon proper
instruction under Section 6.03 hereof, and in compliance with Section 3808(e) of
the Statutory Trust Statute, the Administrator shall wind up the business and
affairs of the Issuer as required under Section 3808 of the Statutory Trust
Statute and the Owner Trustee shall cause the Certificate of Trust to be
cancelled by filing a certificate of cancellation with the Secretary of State in
accordance with Section 3810(c) of the Statutory Trust Statute.  Upon the filing
of the certificate of cancellation, the Trust and this Agreement (other than
Article VIII) shall terminate and be of no further force or effect.

ARTICLE TEN

SUCCESSOR OWNER TRUSTEES AND
ADDITIONAL OWNER TRUSTEES

Section 10.01.

Eligibility Requirements for Owner Trustee.  The Owner Trustee shall (i) be a
corporation satisfying the provisions of Section 3807(a) of the Statutory Trust
Statute; (ii) at all times be able and authorized to exercise corporate trust
powers; (iii) have a long-term debt rating of at least investment grade by each
Rating Agency or be otherwise acceptable to each Rating Agency; (iv) have
combined capital and surplus of at least $50,000,000; and (v) be subject to
supervision or examination by federal or state authorities.  If the Owner
Trustee shall publish reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of the Owner
Trustee shall be deemed to be its combined capital and surplus as set forth in
its most recent report of condition so published.  In case at any time the Owner
Trustee shall cease to be eligible in accordance with the provisions of this
Section, the Owner Trustee shall resign immediately in the manner and with the
effect specified in Section 10.02.

Section 10.02.

Resignation or Removal of Owner Trustee.  The Owner Trustee may at any time
resign and be discharged from the trusts hereby created by giving written notice
thereof to the Administrator, the Servicer, each Rating Agency, the Transferor,
the Indenture Trustee and the Trust Certificateholders.  Upon receiving such
notice of resignation, the Transferor shall promptly appoint a successor Owner
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the resigning Owner Trustee and one copy to the successor Owner
Trustee.  If no successor Owner Trustee shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 and shall fail to resign after written request
therefor by the Administrator, the Transferor or Trust Certificateholders
holding not less than a majority of the aggregate Certificate Percentage
Interest, or if at any time the Owner Trustee shall be legally unable to act, or
shall be adjudged bankrupt or insolvent, or a receiver of the Owner Trustee or
of its property shall be appointed, or any public officer shall take charge or
control of the Owner Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Transferor or such Trust
Certificateholders may remove the Owner Trustee.  If the Owner Trustee shall be
removed pursuant to the preceding sentence, the Transferor shall promptly
appoint a successor Owner Trustee by written instrument, in duplicate, one copy
of which instrument shall be delivered to the outgoing Owner Trustee so removed
and one copy to the successor Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee.  The Transferor shall provide written notice of such
resignation or removal of the Owner Trustee to each Rating Agency.  Any
appointment of a successor Owner Trustee is subject to satisfaction of the
Rating Agency Condition.

Section 10.03.

Successor Owner Trustee.  Any successor Owner Trustee appointed pursuant to
Section 10.02 shall execute, acknowledge and deliver to the Administrator and to
its predecessor Owner Trustee an instrument accepting such appointment under
this Agreement, and thereupon the resignation or removal of the predecessor
Owner Trustee shall become effective and such successor Owner Trustee, without
any further act, deed or conveyance, shall become fully vested with all the
rights, powers, duties and obligations of its predecessor under this Agreement,
with like effect as if originally named as Owner Trustee.  The predecessor Owner
Trustee shall, upon payment of its fees and expenses, deliver to the successor
Owner Trustee all documents and statements and monies held by it under this
Agreement; and the Transferor, the Administrator and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.01.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Transferor shall mail notice of the successor of such Owner Trustee
to all Trust Certificateholders, the Indenture Trustee and each Rating Agency.
 If the Transferor shall fail to mail such notice within ten days after
acceptance of appointment by the successor Owner Trustee, the successor Owner
Trustee shall cause such notice to be mailed at the expense of the Transferor.

Section 10.04.

Merger or Consolidation of Owner Trustee.  Any Person (i) into which the Owner
Trustee may be merged or converted or with which it may be consolidated,
(ii) resulting from any merger, conversion or consolidation to which the Owner
Trustee shall be a party or (iii) succeeding to all or substantially all of the
corporate trust business of the Owner Trustee, shall be the successor of the
Owner Trustee hereunder, without the execution or filing of any instrument or
any further act on the part of any of the parties hereto, provided, that such
Person shall (i) be eligible pursuant to Section 10.01 anything herein to the
contrary notwithstanding and (ii) file any amendment as may be required by the
Statutory Trust Statute.  The Owner Trustee shall mail notice of such merger,
conversion, or consolidation to each Rating Agency, the Indenture Trustee and
the Trust Certificateholders.

Section 10.05.

Appointment of Co-Trustee or Separate Trustee.  Notwithstanding any other
provision of this Agreement, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Owner Trust Estate may
at the time be located, the Transferor and the Owner Trustee acting jointly
shall have the power and shall execute and deliver all instruments to appoint
one or more Persons to act as co-trustee, jointly with the Owner Trustee, or
separate trustee or separate trustees, of all or any part of the Owner Trust
Estate, and to vest in such Person, in such capacity, such title to the Issuer,
or any part thereof, and, subject to the other provisions of this Section, such
powers, duties, obligations, rights and trusts as the Transferor and the Owner
Trustee may consider necessary or desirable.  If the Transferor shall not have
joined in such appointment within 15 days after the receipt by it of a request
so to do, the Owner Trustee alone shall have the power to make such appointment.
 No co-trustee or separate trustee under this Agreement shall be required to
meet the terms of eligibility as a trustee pursuant to Section 10.01 and no
notice of the appointment of any co-trustee or separate trustee shall be
required pursuant to Section 10.03.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(a)

all rights, powers, duties and obligations conferred or imposed upon the Owner
Trustee shall be conferred upon and exercised or performed by the Owner Trustee
and such separate trustee or co-trustee jointly (it being understood that such
separate trustee or co-trustee is not authorized to act separately without the
Owner Trustee joining in such act), except to the extent that under any law of
any jurisdiction in which any particular act or acts are to be performed, the
Owner Trustee shall be incompetent or unqualified to perform such act or acts,
in which event such rights, powers, duties and obligations (including the
holding of title to the Trust Estate or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

(b)

no trustee under this Agreement shall be personally liable by reason of any act
or omission of any other trustee under this Agreement; and

(c)

the Transferor and the Owner Trustee acting jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees as
effectively as if given to each of them.  Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article.  Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to the Owner
Trustee.  Each such instrument shall be filed with the Owner Trustee and a copy
thereof given to the Administrator, the Servicer and the Transferor.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name.  If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

ARTICLE ELEVEN

TAX MATTERS

Section 11.01.

Tax and Accounting Characterization.

(a)

It is the intent of the parties hereto that the Issuer not constitute a separate
entity for federal income tax or state income or franchise tax purposes.  It is
the intent of the Transferor, the Noteholders and Trust Certificateholders that
the Notes be treated as indebtedness secured by the Specified Vehicles and the
payments on the Specified Leases for federal income tax and state income and
franchise tax purposes.  The Trust Certificates shall be characterized as equity
in the Issuer and the Issuer shall for federal income tax purposes be
disregarded as an entity separate from the beneficial owner of the Trust
Certificate for so long as there is only one such beneficial owner. The parties
agree that, unless otherwise required by appropriate tax authorities, the Issuer
shall not file or cause to be filed annual returns, reports or other forms and
will treat the Issuer in a manner consistent with the characterization that the
Issuer is not a separate entity for tax purposes.

(b)

It is the intent of the parties hereto that the Trust Certificate be treated as
a direct ownership interest in the assets of the Issuer for purposes of federal
income tax and state income and franchise tax purposes.  If, however, the Issuer
is characterized as a separate entity for federal income tax purposes, it is the
intention of the parties that the Issuer qualify as a partnership for such
purposes and the Transferor, as the holder of the Trust Certificate, will be
treated as a partner in such partnership.  The Transferor agrees to take no
action inconsistent with the tax characterization of the Trust Certificate as a
direct ownership interest in the assets of the Issuer for all tax purposes.

Section 11.02.

Signature on Returns; Tax Matters Partner.

(a)

In the event that the Issuer shall be required to file federal or other income
tax returns as a partnership, such returns shall be signed by an authorized
signatory for the holder of the Trust Certificate, or such other Person as shall
be required by law to sign such returns of the Issuer.

(b)

By acceptance of its beneficial interest in a Trust Certificate, each Trust
Certificateholder agrees that in the event that the Issuer is classified as a
partnership for federal income tax purposes, the Transferor, as holder of the
Trust Certificate, shall be the “tax matters partner” of the Issuer pursuant to
the Code.

Section 11.03.

Tax Reporting.  Unless otherwise required by appropriate tax authorities, the
Issuer shall not file or cause to be filed annual or other income or franchise
tax returns and shall not be required to obtain any taxpayer identification
number.

ARTICLE TWELVE

MISCELLANEOUS

Section 12.01.

Amendments.

(a)

This Agreement may be amended by the Transferor and the Owner Trustee without
the consent of any of the Securityholders to cure any ambiguity, correct or
supplement any provision herein that may be inconsistent with any other
provision herein, add any other provisions with respect to matters or questions
arising under this Agreement that are not inconsistent with the provisions of
this Agreement or add or amend any provision herein in connection with
permitting transfers of the Trust Certificates or otherwise; provided, however,
that such action shall not materially adversely affect the interests of any
Holder of a 2009-1 SUBI Certificate (which, so long as any Notes are
outstanding, shall include the Indenture Trustee) or any Securityholder.  Each
amendment described above shall be deemed not to materially and adversely affect
the interests of any holder of Notes, if the Rating Agency Condition is
satisfied.

(b)

This Agreement may also be amended from time to time by the Transferor and the
Owner Trustee, with satisfaction of the Rating Agency Condition, with the
consent of the Noteholders holding a majority of the Outstanding Amount and, to
the extent affected thereby, the consent of the Trust Certificateholders holding
not less than a majority of the aggregate Certificate Percentage Interest, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or the Trust Certificateholders.  No such amendment shall,
however, (i) increase or reduce in any manner the amount of, or accelerate or
delay the timing of, distributions that are required to be made on the Notes or
the Trust Certificates or (ii) reduce the percentage of the aggregate
Certificate Percentage Interest or the Outstanding Amount required to consent to
any such amendment, without the consent of 100% of the Noteholders and the
holders of 100% of all outstanding Trust Certificates, and provided, further
that an Opinion of Counsel shall be furnished to the Indenture Trustee and the
Owner Trustee to the effect that such amendment shall not (A) affect the
treatment of the Notes as debt for federal income tax purposes, (B) be deemed to
cause a taxable exchange of the Notes for federal income tax purposes or
(C) cause the Issuer or the 2009-1 SUBI Certificate to be classified as an
association (or a publicly traded partnership) taxable as a corporation for
federal income tax purposes. This Agreement may also be amended or supplemented
from time to time, at the request of Trust Certificateholders holding not less
than 75% of the aggregate Certificate Percentage Interest, to approve any trust
purpose with respect to the Issuer in addition to the purpose authorized
pursuant to Section 2.03(b), upon not less that 90 days notice to each Rating
Agency and each Noteholder and subject to each of (1) the satisfaction of the
Rating Agency Condition, and (2) the consent of Noteholders holding at least 75%
of the Outstanding Amount, and provided, further that an Opinion of Counsel
shall be furnished to the Indenture Trustee and the Owner Trustee to the effect
that such amendment or supplement shall not affect the treatment of any
outstanding Notes for federal income tax purposes, or cause the Issuer or the
2009-1 SUBI Certificate to be classified as an association (or a publicly traded
partnership) taxable as a corporation for federal income tax purposes.

It shall not be necessary for the consent of Trust Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.  The manner of obtaining
such consents (and any other consents of Trust Certificateholders provided for
in this Agreement or in any other Basic Document) and of evidencing the
authorization of the execution thereof by Trust Certificateholders shall be
subject to such reasonable requirements as the Owner Trustee may prescribe.

(c)

Notwithstanding Section 12.01(b), this Agreement may be amended at any time by
the parties hereto to the extent reasonably necessary to assure that none of the
Vehicle Trust, the Issuer or the Transferor will be classified as an association
(or a publicly traded partnership) taxable as a corporation for federal income
tax purposes.

(d)

Prior to the execution of any amendment to this Agreement or any other Basic
Document, the Owner Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and the other Basic Documents and that all
conditions precedent herein and in the other Basic Documents to the execution
and delivery of such amendment have been satisfied.  The Owner Trustee may, but
shall not be obligated to, enter into any such amendment which affects the Owner
Trustee’s own rights, duties or immunities under this Agreement or otherwise.

(e)

The Owner Trustee shall give the Trust Certificateholders 30 days’ written
notice of any proposed amendment or supplement hereto, unless such amendment or
supplement does not materially adversely affect the Trust Certificateholders or
if Securityholder consent is required and this Agreement provides that the Owner
Trustee shall not enter into such amendment unless a majority of the aggregate
Certificate Percentage Interest of Trust Certificateholders or Noteholders
consent in writing.

(f)

No amendment or supplement hereto shall be effective against the Certificate
Registrar or the Paying Agent if such amendment or supplement would adversely
affect the Certificate Registrar or the Paying Agent, as applicable, including,
without limitation, any amendment or supplement that would increase the duties
or liabilities of, or adversely change the economic consequences to, the
Certificate Registrar or the Paying Agent, unless the Certificate Registrar or
the Paying Agent, as applicable, otherwise consents in writing.

Promptly after the execution of any amendment to the Certificate of Trust, the
Owner Trustee shall cause the filing of such amendment with the Secretary of
State.

Section 12.02.

No Legal Title to Owner Trust Estate.  The Trust Certificateholder shall not
have legal title to any part of the Owner Trust Estate.  The Trust
Certificateholder shall be entitled to receive distributions with respect to its
Trust Certificate only in accordance with Articles Five and Nine.  No transfer,
by operation of law or otherwise, of any right, title or interest of the Trust
Certificateholders to and in their ownership interest in the Owner Trust Estate
shall operate to terminate this Agreement or the trusts hereunder or entitle any
transferee to an accounting or to the transfer to it of legal title to any part
of the Owner Trust Estate.

Section 12.03.

Limitations on Rights of Others.  Except for Section 2.07, the provisions of
this Agreement are solely for the benefit of the Owner Trustee, the Transferor,
the Trust Certificateholders, the Administrator, the Servicer, the Indenture
Trustee and the Noteholders, and nothing in this Agreement (other than Section
2.07), whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Owner Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.

Section 12.04.

Notices.  All demands, notices and communications hereunder shall be in writing
and shall be delivered or mailed by registered or certified first-class United
States mail, postage prepaid, hand delivery, prepaid courier service, or by
telecopier, and addressed in each case as follows:  (i) if to the Owner Trustee,
at Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890-1600, Attention: Corporate Trust Administration (telecopier no. (302)
636-4148); (ii) if to the Transferor, at 300 Chestnut Ridge Road, Woodcliff
Lake, New Jersey 07677 (telecopier no. (201) 307-9286), Attention:  General
Counsel, with a copy (which shall not constitute notice) to Reed Auerbach, Esq.,
McKee Nelson LLP, One Battery Park Plaza, 34th Floor, New York, New York 10004;
(iii) if to Moody’s, to ABS/RMBS Monitoring Department, 25th Floor, 7 World
Trade Center, 250 Greenwich Street, New York, NY 10007, Email:
ServicerReports@moodys.com, Fax: 212-298-7139; (iv) if to S&P, to
Servicer_reports@sandp.com or to Standard & Poor’s Ratings Services, 55 Water
Street, 42nd Floor, New York, New York 10041 (telecopier no. (212) 438-2654),
Attention: Asset Backed Surveillance Group; (v) if to the Certificate Registrar,
at the address set forth in Section 3.08 herein; (vi) if to the Paying Agent, at
the applicable Corporate Trust Office as set forth in the Indenture; or (vii) at
such other address as shall be designated by any of the foregoing in a written
notice to the other parties hereto.  Delivery shall occur only upon receipt or
reported tender of such communication by an officer of the recipient entitled to
receive such notices located at the address of such recipient for notices
hereunder.

Any notice required or permitted to be given to a Trust Certificateholder shall
be given by first-class mail, confirmed, facsimile or overnight courier, postage
prepaid, at the address of such Trust Certificateholder as shown in the
Certificate Register.  Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Trust Certificateholder receives such notice.

Section 12.05.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 12.06.

Counterparts.  This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

Section 12.07.

Successors and Assigns.  All covenants and agreements contained herein shall be
binding upon, and inure to the benefit of, the Transferor, the Owner Trustee and
the Trust Certificateholder and their respective successors and permitted
assigns, all to the extent as herein provided.  Any request, notice, direction,
consent, waiver or other instrument or action by the Trust Certificateholder
shall bind the successors and assigns of the Transferor or such Trust
Certificateholder.

Section 12.08.

No Petition.  The Owner Trustee, any Paying Agent, the Transferor and any Trust
Certificateholder by accepting a Trust Certificate, covenant and agree that
prior to the date that is one year and one day after the date upon which all
obligations and payments under the Securitized Financing have been paid in full,
they will not institute against, or join any Person in instituting against any
Trust Certificateholder, the UTI Beneficiary (and the general partner of the UTI
Beneficiary that is a partnership, or the managing member of the UTI Beneficiary
that is a limited liability company), the Vehicle Trustee, the Vehicle Trust,
any Special Purpose Affiliate (and the general partner of any Special Purpose
Affiliate that is a partnership, or the managing member of any Special Purpose
Affiliate that is a limited liability company) that holds a beneficial interest
in the Vehicle Trust, the Transferor, the Owner Trustee, the Issuer, the
Indenture Trustee or any Affiliate or beneficiary of the same, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
proceedings under any United States federal or state bankruptcy or similar law.

Section 12.09.

No Recourse.  Each Trust Certificate entitles the holder thereof to the
respective rights and benefits set forth in this Agreement and in the Trust
Certificate.  The Trust Certificates do not represent interests in or
obligations of the Servicer, the Administrator, the Transferor, the Owner
Trustee, any Paying Agent, the Indenture Trustee or any Affiliate thereof and no
recourse may be had against such parties or their assets, except as may be
expressly set forth or contemplated in this Agreement, the Trust Certificates or
the other Basic Documents.

Section 12.10.

Headings.  The headings of the various Articles and Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

Section 12.11.

Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of Delaware, without reference to its conflicts of law provisions, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

Section 12.12.

Certificates Nonassessable and Fully Paid.  Subject to Section 2.07, Trust
Certificateholders shall not be personally liable for obligations of the Issuer.
 The interests represented by the Trust Certificates shall be nonassessable for
any losses or expenses of the Issuer or for any reason whatsoever, and, upon
authentication thereof pursuant to Section 3.03, 3.04 and 3.05, the Trust
Certificates shall be deemed fully paid.

Section 12.13.

Transferor’s and Administrator’s TALF Related Signing Authority.  In connection
with the Federal Reserve Bank of New York's Term Asset-Backed Securities Loan
Facility ("TALF"), the Transferor, as the initial holder of the Certificates, or
the Administrator shall be authorized to execute and deliver on behalf of the
Issuer and cause the Issuer to perform (i) any Term Asset-Backed Securities Loan
Facility Undertaking, (ii) any Certification as to TALF Eligibility, (iii) any
Indemnity Undertaking and (iv) any other documents, certificates, agreements and
instruments contemplated thereby or related thereto or otherwise necessary or
incidental to qualifying under TALF.  Any action taken on behalf of the Issuer
by the Transferor or the Administrator, as applicable, prior to the date hereof
with respect to TALF, including execution of any Indemnity Undertaking and
Certificate as to TALF Eligibility, is hereby ratified.

ARTICLE THIRTEEN

COMPLIANCE WITH REGULATION AB

The Depositor and the Owner Trustee acknowledge and agree that the purpose of
Article XIII of this Agreement is to facilitate compliance by the Depositor with
the provisions of Regulation AB and related rules and regulations of the
Commission.

Neither the Depositor or the Owner Trustee shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Owner Trustee acknowledges that interpretations
of the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Depositor in good
faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.  In connection therewith, the Owner
Trustee shall cooperate fully with the Depositor to deliver to the Depositor
(including any of its assignees or designees), any and all statements, reports,
certifications, records, attestations, and any other information necessary in
the good faith determination of the Depositor, to permit the Depositor to comply
with the provisions of Regulation AB, together with such disclosures relating to
the Owner Trustee or the servicing of the 2009-1 Leases and the 2009-1 Vehicles,
reasonably believed by the Depositor to be necessary in order to effect such
compliance.

[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Trust Agreement to be duly executed by their respective officers hereunto duly
authorized, as of the day and year first above written.

BMW AUTO LEASING LLC,

  as Transferor


By:     /s/ Martin Stremplat          

           Name: Martin Stremplat

           Title: Vice President-Finance







By:     /s/ Joachim Herr                          

           Name: Joachim Herr

           Title: Treasurer










WILMINGTON TRUST COMPANY,

  as Owner Trustee




By:      /s/ J. Christopher Murphy                          

           Name: J. Christopher Murphy

           Title: Financial Services Officer





--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRUST CERTIFICATE

SEE REVERSE FOR CERTAIN DEFINITIONS

THIS TRUST CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW.  THE HOLDER HEREOF, BY PURCHASING THIS TRUST
CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS AND ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB, IN
EACH CASE WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A SUBJECT TO THE RECEIPT BY THE
OWNER TRUSTEE AND THE TRANSFEROR OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED
IN THE TRUST AGREEMENT AND THE RECEIPT BY THE OWNER TRUSTEE AND THE TRANSFEROR
OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE OWNER TRUSTEE AND THE TRANSFEROR THAT
SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.  THIS TRUST CERTIFICATE MAY
NOT BE PURCHASED OR HELD WITH PLAN ASSETS OF ANY “EMPLOYEE BENEFIT PLAN” WHICH
IS SUBJECT TO THE REQUIREMENTS OF TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, OR ANY PLAN COVERED BY SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (EACH A “BENEFIT PLAN”).  BY
ACCEPTANCE OF THIS TRUST CERTIFICATE OR AN INTEREST THEREIN, THE HOLDER HEREOF
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION AND HOLDING IS IN
COMPLIANCE WITH THE FOREGOING RESTRICTION ON BENEFIT PLAN ASSETS.

THIS TRUST CERTIFICATE IS NOT TRANSFERABLE UNLESS THE PARTY TRANSFERRING THIS
TRUST CERTIFICATE (EXCEPTING TRANSFERS BY THE INITIAL PURCHASER) DELIVERS TO THE
OWNER TRUSTEE, THE TRANSFEROR, AND BNY MELLON TRUST OF DELAWARE, AS TRUSTEE OF
FINANCIAL SERVICES VEHICLE TRUST (THE “VEHICLE TRUST”), AN OPINION OF COUNSEL
STATING THE CIRCUMSTANCES AND CONDITIONS UPON WHICH THIS TRUST CERTIFICATE MAY
BE TRANSFERRED AND THAT SUCH TRANSFER AS DESCRIBED THEREIN WILL NOT CAUSE EITHER
THE ISSUER OR THE VEHICLE TRUST TO BE CLASSIFIED AS AN ASSOCIATION (OR A
PUBLICLY TRADED PARTNERSHIP) TAXABLE AS A CORPORATION FOR FEDERAL INCOME TAX
PURPOSES.  

THIS TRUST CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN THE EVENT OF THE
DISSOLUTION, TERMINATION OR BANKRUPTCY OF BMW AUTO LEASING LLC WHEN IT IS HOLDER
HEREOF, AND ANY TRANSFER IN VIOLATION OF THIS PROVISION SHALL BE NULL AND VOID.

BMW VEHICLE LEASE TRUST 2009-1

TRUST CERTIFICATE

evidencing a beneficial interest in the Issuer, as defined below, the property
of which includes, among other things, the 2009-1 SUBI Certificate (transferred
pursuant to the Issuer SUBI Certificate Transfer Agreement), evidencing a
beneficial interest in the 2009-1 SUBI Assets.  The property of the Issuer has
been pledged to the Indenture Trustee pursuant to the Indenture to secure the
payment of the Notes issued thereunder.

This Trust Certificate does not represent an interest in or obligation of the
Transferor, BMW Financial Services NA, LLC, the Owner Trustee, any Paying Agent
or any of their respective Affiliates, except to the extent described below.





--------------------------------------------------------------------------------




NUMBER

Percentage Interest: ____%

R-_____

 




This certifies that BMW AUTO LEASING LLC is the registered owner of a 100%
Certificate Percentage Interest that is nonassessable, fully-paid, beneficial
ownership interest in certain distributions of BMW Vehicle Lease Trust [___]-[_]
(the “Issuer”) formed by BMW Auto Leasing LLC, a Delaware limited liability
company (the “Transferor”).

The Issuer was created pursuant to a trust agreement, as amended and restated as
of [___________] (the “Trust Agreement”), between the Transferor and Wilmington
Trust Company, as trustee (the “Owner Trustee”), a summary of certain of the
pertinent provisions of which is set forth below.  Capitalized terms used herein
that are not otherwise defined shall have the meanings assigned thereto in the
Trust Agreement.

This Trust Certificate is one of the duly authorized Trust Certificates
designated under the Trust Agreement.  Also issued under an indenture, dated as
of [___________] (the “Indenture”), between the Issuer and [______________], as
trustee (the “Indenture Trustee”), are the [   ] Notes, [__] Notes, [__] Notes
and [__] Notes.  This Trust Certificate is issued under and is subject to the
terms, provisions and conditions of the Trust Agreement, to which Trust
Agreement the holder of this Trust Certificate by virtue of the acceptance
hereof assents and by which such Trust Certificateholder is bound.  The property
of the Issuer primarily includes, among other things, (i) the 2009-1 SUBI
Certificate (transferred pursuant to the Issuer SUBI Certificate Transfer
Agreement), evidencing a 100% beneficial interest in the 2009-1 SUBI Assets,
(ii) the security interest of the Issuer in the Reserve Fund Property and
(iii) all proceeds of the foregoing.  The rights of the Issuer in the foregoing
property have been pledged by the Issuer to the Indenture Trustee to secure the
payment of the Notes.

The Trust Certificates represent obligations of the Issuer only and do not
represent interests in, recourse to or obligations of the Transferor, the UTI
Beneficiaries, the Owner Trustee any Paying Agent or any of their respective
Affiliates.

Under the Trust Agreement, there will be distributed on the 15th of each month
(or, if such day is not a Business Day, the next Business Day), commencing on
July 15, 2009 (each, a “Payment Date”), to the Person in whose name this Trust
Certificate is registered at the close of business on the Business Day
immediately preceding each Payment Date (each, a “Record Date”) such Trust
Certificateholder’s percentage interest in the amount to be distributed with
respect to the Trust Certificates on such Payment Date and any remaining amounts
shall be distributed to the Transferor as holder of the Trust Certificate
pursuant to the terms of the Basic Documents.

The holder of this Trust Certificate acknowledges and agrees that its rights to
receive payments in respect of this Trust Certificate are subordinated to the
rights of the Noteholders as described in the Indenture.

It is the intent of the Transferor and Trust Certificateholders that the Trust
Certificates be treated as equity of the Issuer for purposes of federal income
tax or State income and franchise taxes.  If the Issuer is characterized as a
separate entity for federal income tax purposes, it is the intention of the
parties to the Trust Agreement that it qualify as a partnership for such
purposes and the Trust Certificateholders will be treated as partners in that
partnership.  The Transferor and the other Trust Certificateholders, by
acceptance of a Trust Certificate, agree to take no action inconsistent with
such tax treatment of the Trust Certificates.

Each Trust Certificateholder by accepting this Trust Certificate, covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations and payments under the related transaction documents have
been paid in full, it will not institute against, or join any Person in
instituting against any Trust Certificateholder, the UTI Beneficiary (and the
general partner of the UTI Beneficiary that is a partnership, or the managing
member of the UTI Beneficiary that is a limited liability company), the Vehicle
Trustee, the Vehicle Trust, any Special Purpose Affiliate (and the general
partner of any Special Purpose Affiliate that is a partnership, or the managing
member of any Special Purpose Affiliate that is a limited liability company)
that holds a beneficial interest in the Vehicle Trust, the Transferor, the Owner
Trustee, the Issuer, the Indenture Trustee or any Affiliate or beneficiary of
the same, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any United States federal or state
bankruptcy or similar law.

Distributions on this Trust Certificate will be made as provided in the Trust
Agreement by or on behalf of the Owner Trustee by wire transfer or by check
mailed to the Trust Certificateholder of record in the Certificate Register
without the presentation or surrender of this Trust Certificate or the making of
any notation hereon.  Except as otherwise provided in the Trust Agreement and
notwithstanding the above, the final payment on this Trust Certificate will be
made after due notice by the Owner Trustee of the pendency of such payment and
only upon presentation and surrender of this Trust Certificate at the office or
agency maintained for such purpose by the Trust in The City of New York.

Reference is hereby made to the further provisions of this Trust Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, by manual signature, this Trust
Certificate shall not entitle the holder hereof to any benefit under the Trust
Agreement or be valid for any purpose.

THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has caused this Trust Certificate to be duly executed.

Dated:

________________________

 

BMW VEHICLE LEASE TRUST 2009-1

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

 

 

By:

                                             

Name:

Title:

 

 

 








--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Trust Certificates referred to in the within-mentioned Trust
Agreement.

Wilmington Trust Company,

    as Owner Trustee

 

 

By:

                                     


 

 

 

 

 




[Reverse of Trust Certificate]

This Trust Certificate does not represent an obligation of or an interest in the
Transferor, the Administrator, the Servicer, the Owner Trustee, any Paying
Agent, the Indenture Trustee or any of their respective Affiliates, and no
recourse may be had against such parties or their assets, except as may be
expressly set forth or contemplated herein or in the Trust Agreement or the
other Basic Documents.  In addition, this Trust Certificate is not guaranteed by
any governmental agency or instrumentality and is limited in right of payment to
certain collections and recoveries and certain other amounts respecting the
assets of the Issuer, all as more specifically set forth in the Indenture.  The
Transferor will furnish, upon the request of any holder of a Trust Certificate,
such information as is specified in paragraph (d)(4) of Rule 144A of the
Securities Act of 1933, as amended, with respect to the Issuer.

The Trust Agreement may be amended by the Transferor and the Owner Trustee, in
some cases without the consent of any of the Securityholders in the manner set
forth therein, and any such amendment will bind each holder and transferee of
this Certificate.

As provided in the Trust Agreement, and if the Transferor delivers an Opinion of
Counsel that the Trust Certificates are transferable in accordance with the
terms set forth therein, which opinion the Transferor has not determined can be
given under the Internal Revenue Code and existing and proposed regulations
thereunder, the transfer of this Trust Certificate is registerable in the
Certificate Register upon surrender of this Trust Certificate for registration
of transfer at the offices or agencies of the Certificate Registrar maintained
by the Owner Trustee in the Borough of Manhattan, The City of New York,
accompanied by a written instrument of transfer in form satisfactory to the
Owner Trustee and the Certificate Registrar duly executed by the Trust
Certificateholder hereof or such Trust Certificateholder’s attorney duly
authorized in writing, and thereupon one or more new Trust Certificates of the
same class and in authorized denominations evidencing the same aggregate
interest in the Issuer will be issued to the designated transferee.  The initial
Certificate Registrar appointed under the Trust Agreement is Citibank, N.A.

The Trust Certificates are issuable only as registered Trust Certificates
without coupons or principal balance.  As provided in the Trust Agreement and
subject to certain limitations therein set forth, Trust Certificates are
exchangeable for new Trust Certificates of authorized denominations evidencing
the same aggregate denomination, as requested by the Holder surrendering the
same.  No service charge will be made for any such registration of transfer or
exchange, but the Owner Trustee or the Certificate Registrar may require payment
of a sum sufficient to cover any tax or governmental charge payable in
connection therewith.

The Owner Trustee, the Certificate Registrar and any agent of the Owner Trustee
or the Certificate Registrar may treat the Person in whose name this Trust
Certificate is registered as the owner hereof for all purposes, and none of the
Owner Trustee, the Certificate Registrar or any such agent shall be affected by
any notice to the contrary.

The obligations and responsibilities created by the Trust Agreement and the
trust created thereby shall terminate upon the payment to Trust
Certificateholders of all amounts required to be paid to them pursuant to the
Trust Agreement and the Indenture and the disposition of all property held as
part of the Owner Trust Estate.

Any prospective transferee of this Trust Certificate will be required to deliver
a letter to the Transferor, the Certificate Registrar and the Underwriter
substantially in the form of Exhibit C to the Trust Agreement, which letter
includes a representation that such prospective transferee is not a Benefit Plan
Investor.  This Trust Certificate may not be transferred, sold, pledged or
otherwise disposed to or for the account of a Benefit Plan Investor.

This Trust Certificate may not be acquired by a Benefit Plan.  By accepting and
holding this Trust Certificate, the holder hereof shall be deemed to have
represented and warranted that it is not a Benefit Plan and is not acquiring
this Trust Certificate or an interest therein for the account of a Benefit Plan.





--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

                                                                                                                                                            

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

                                                                                                                                                            

                                                                                                                                                            

                                                                                                                                                            

 (Please print or type name and address, including postal zip code, of assignee)

the within Trust Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing ______________________________ attorney to transfer
said Trust Certificate on the books of the Certificate Registrar, with full
power of substitution in the premises.

Dated:  ___________________

*


Signature Guaranteed:

*

*

NOTICE:  The signatures(s) on this Assignment must correspond with the name(s)
as written on the face of the within Trust Certificate in every particular
without alteration, enlargement or any change whatsoever.  Such signature must
be guaranteed by a member firm of the New York Stock Exchange or a commercial
bank or trust company.





--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RULE 144A CERTIFICATE

Dated:

BMW Auto Leasing LLC
c/o BMW Financial Services NA, LLC
 its Managing Member
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey  07677

Wilmington Trust Company,
 as Owner Trustee
Rodney Square North, 1100 North Market Street

Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration

Citibank, N.A.
 as Certificate Registrar
111 Wall Street, 15th Floor

New York, NY 10005
Attn: 15th Floor Window- BMWLT 2009-1

Ladies and Gentlemen:

This is to notify you as to the transfer of $____________ initial principal
balance of Asset Backed Certificates (the “Trust Certificates”) of BMW Vehicle
Lease Trust 2009-1 (the “Issuer”).

The undersigned is the holder of the Trust Certificates and with this notice
hereby deposits with the Owner Trustee $____________ initial principal balance
of Trust Certificates and requests that Trust Certificates in the same initial
principal balance be issued, executed and authenticated and registered to the
purchaser on ____________, as specified in the Trust Agreement, as follows:

Name:

Denominations:

Address:

 

Taxpayer I.D. No:

 

The undersigned represents and warrants that the undersigned (a) reasonably
believes the purchaser is a “qualified institutional buyer,” as defined in Rule
144A under the Securities Act of 1933, as amended (the “Act”), (b) such
purchaser has acquired the Trust Certificates in a transaction effected in
accordance with the exemption from the registration requirements of the Act
provided by Rule 144A and (c) if the purchaser has purchased the Trust
Certificates for one or more accounts for which it is acting as fiduciary or
agent, (i) each such account is a qualified institutional buyer and (ii) the
purchaser is acquiring Trust Certificates for its own account or for one or more
institutional accounts for which it is acting as fiduciary or agent in a minimum
amount equivalent to not less than $500,000 for each such account.

Very truly yours,

                                                                             

By:

                                                                     

Name:

Title:








--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RULE 144A LETTER

QUALIFIED INSTITUTIONAL BUYER

Dated:

Wilmington Trust Company,
 as Owner Trustee
Rodney Square North, 1100 North Market Street

Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration

Citibank, N.A.
 as Certificate Registrar
111 Wall Street, 15th Floor

New York, NY 10005
Attn: 15th Floor Window- BMWLT 2009-1

Barclays Capital Inc.
 as Representative
745 7th Avenue, 5th Floor

New York, New York 10019

BMW Auto Leasing LLC
c/o BMW Financial Services NA, LLC
 its Managing Member
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey  07677

Ladies and Gentlemen:

In connection with our proposed purchase of the [___]% Certificate Percentage
Interest Asset-Backed Certificates (the “Certificates”) representing an
undivided interest in the BMW Vehicle Lease Trust 2009-1 (the “Trust”), the
investor on whose behalf the undersigned is executing this letter (the
“Purchaser”) confirms that:

1.

The Purchaser has relied upon its own tax, legal and financial advisors in
connection with its decision to purchase the Certificates.

2.

The Purchaser is (A) a “Qualified Institutional Buyer” (as defined in Rule 144A
under the Securities Act of 1933, as amended (the “1933 Act”)) and has delivered
to you a certificate substantially in the form attached hereto as Annex I or
Annex 2, as applicable and (B) acquiring the Certificates for its own account or
for the account of an investor of the type described in clause (A) above as to
each of which the Purchaser exercises sole investment discretion.  The Purchaser
is purchasing the Certificates for investment purposes and not with a view to,
or for, the offer or sale in connection with, a public distribution or in any
other manner that would violate the 1933 Act or the securities or blue sky laws
of any state.

3.

The Purchaser understands that the Certificates have not been and will not be
registered under the 1933 Act or under the securities or blue sky laws of any
state, and that (i) if it decides to resell, pledge or otherwise transfer any
Certificate, such Certificate may be resold, pledged or transferred without
registration only to an entity that has delivered to the Transferor and the
Owner Trustee a certification that it is a Qualified Institutional Buyer that
purchases (1) for its own account or (2) for the account of such a Qualified
Institutional Buyer, that is, in either case, aware that the resale, pledge or
transfer is being made in reliance on said Rule 144A and (ii) it will, and each
subsequent holder will be required to, notify any purchaser of any Certificate
from it of the resale restrictions referred to in clause (i) above.

4.

The Purchaser understands that each of Certificate will bear a legend to the
following effect, unless otherwise agreed by the Transferor and the Owner
Trustee:

“THIS TRUST CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW.  THE HOLDER HEREOF, BY PURCHASING THIS TRUST
CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS AND ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB, IN
EACH CASE WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A SUBJECT TO THE RECEIPT BY THE
OWNER TRUSTEE AND THE TRANSFEROR OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED
IN THE TRUST AGREEMENT AND THE RECEIPT BY THE OWNER TRUSTEE AND THE TRANSFEROR
OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE OWNER TRUSTEE AND THE TRANSFEROR THAT
SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION.  THIS CERTIFICATE MAY NOT BE PURCHASED OR HELD WITH PLAN ASSETS OF
ANY “EMPLOYEE BENEFIT PLAN” WHICH IS SUBJECT TO THE REQUIREMENTS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR ANY PLAN
COVERED BY SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (EACH,
A “BENEFIT PLAN”).  BY ACCEPTANCE OF THIS CERTIFICATE OR AN INTEREST THEREIN,
THE HOLDER HEREOF SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION
AND HOLDING IS IN COMPLIANCE WITH THE FOREGOING RESTRICTION ON BENEFIT PLAN
ASSETS. THIS TRUST CERTIFICATE IS NOT TRANSFERABLE UNLESS THE PARTY TRANSFERRING
THIS TRUST CERTIFICATE (EXCEPTING TRANSFERS BY THE INITIAL PURCHASER) DELIVERS
TO THE OWNER TRUSTEE, THE TRANSFEROR, AND BNY MELLON TRUST OF DELAWARE, AS
TRUSTEE OF FINANCIAL SERVICES VEHICLE TRUST (THE “VEHICLE TRUST”), AN OPINION OF
COUNSEL STATING THE CIRCUMSTANCES AND CONDITIONS UPON WHICH THIS TRUST
CERTIFICATE MAY BE TRANSFERRED AND THAT SUCH TRANSFER AS DESCRIBED THEREIN WILL
NOT CAUSE EITHER THE ISSUER OR THE VEHICLE TRUST TO BE CLASSIFIED AS AN
ASSOCIATION (OR A PUBLICLY TRADED PARTNERSHIP) TAXABLE AS A CORPORATION FOR
FEDERAL INCOME TAX PURPOSES.




THIS TRUST CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN THE EVENT OF THE
DISSOLUTION, TERMINATION OR BANKRUPTCY OF BMW AUTO LEASING LLC WHEN IT IS HOLDER
HEREOF, AND ANY TRANSFER IN VIOLATION OF THIS PROVISION SHALL BE NULL AND VOID.




5.

The Purchaser will be the beneficial owner of the Trust Certificate and either
(A) is not, and will not become, a partnership, Subchapter S corporation or
grantor trust for U.S. federal income tax purposes or (B) is such an entity, but
none of the direct or indirect beneficial owners of any of the interests in such
transferee have allowed or caused, or will allow or cause, 50% or more (or such
other percentage as the Transferor may establish prior to the time of such
proposed transfer) of the value of such interests to be attributable to such
transferee’s ownership of Certificates.

6.

The Purchaser understands that no subsequent transfer of the Certificates is
permitted unless (A) such transfer is of a Certificate with a denomination of at
least $500,000, (B) it causes its proposed transferee to provide to the
Transferor, the Certificate Registrar and the Underwriter a letter substantially
in the form of Exhibit C to the Trust Agreement, as applicable, or such other
written statement as the Transferor shall prescribe and (C) the Transferor
consents in writing to the proposed transfer, which consent shall be granted
unless the Transferor determines that such transfer would create a risk that the
Issuer or the Vehicle Trust would be classified for federal or any applicable
state tax purposes as an association (or a publicly traded partnership) taxable
as a corporation; provided, however, that any attempted transfer that would
either cause (1) the number of registered holders of Certificates to exceed 100
or (2) the number of holders of direct or indirect interests in the Vehicle
Trust to exceed 50, shall be a void transfer.

7.

The Purchaser understands that the opinion of counsel to the Issuer that the
Issuer is not a publicly traded partnership taxable as a corporation is
dependent in part on the accuracy of the representations in paragraphs 8 and 9
above.

8.

The Purchaser is a Person who is either (A)(1) a citizen or resident of the
United States, (2) a corporation or partnership (including any entity treated as
a corporation or partnership for U.S. income tax purposes) organized in or under
the laws of the United States, any state or the District of Columbia or (3) a
Person not described in (A)(1) or (2) whose ownership of the Certificates is
effectively connected with such Person’s conduct of a trade or business within
the United States (within the meaning of the Code) and its ownership of any
interest in a Certificate will not result in any withholding obligation with
respect to any payments with respect to the Certificates by any Person (other
than withholding, if any, under Section 1446 of the Code) or (B) an estate the
income of which is includible in gross income for federal income tax purposes
regardless of source or a trust if the court within the United States is able to
exercise primary supervision of the administration of the trust and one or more
United States persons have the authority to control all substantial decisions of
the trust.  It agrees that it will provide a certification of non-foreign status
signed under penalty of perjury and, alternatively, that if it is a Person
described in clause (A)(3) above, it will furnish to the Transferor and the
Owner Trustee a properly executed IRS Form W-8ECI and a new IRS Form W-8ECI upon
the expiration or obsolescence of any previously delivered form (and such other
certifications, representations or Opinions of Counsel as may be requested by
the Transferor, the Owner Trustee and the Certificate Registrar).

9.

The Purchaser agrees that if at some time in the future it wishes to transfer or
exchange any of the Certificates, it will not transfer or exchange any of the
Certificates unless such transfer or exchange is in accordance with Section 3.04
of the Trust Agreement.  The Purchaser understands that any purported transfer
of the Certificates (or any interest therein) in contravention of any of the
restrictions and conditions in the Trust Agreement, as applicable, shall be a
void, and the purported transferee in such transfer shall not be recognized by
the Issuer or any other Person as a Certificateholder, as the case may, be for
any purpose.

10.

The Purchaser hereby irrevocably requests you to arrange for definitive
Certificates representing the Certificates purchased by the Purchaser to be
registered and delivered promptly after the Closing Date as follows:

Principal Amount
of Definitive Certificate:

Registered in
Name of:

Deliver Definitive
Certificate to:

______________________

____________

_______________________

______________________

____________

_______________________

______________________

____________

_______________________








--------------------------------------------------------------------------------

You and the Owner Trustee are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceeding or official inquiry with respect
to the matters covered hereby.

Very truly yours,




By:

                                                            

Name:

Title:







[Medallion Stamp to be affixed here]





--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT C

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Transferees Other Than Registered Investment Companies]

The undersigned (the “Purchaser”) hereby certifies as follows to the addressees
of the Rule 144A Representation Letter to which this certification is attached
with respect to the Certificate described therein:

(i)

As indicated below, the undersigned is the President, Chief Financial Officer,
Senior Vice President or other executive officer of the Purchaser.

(ii)

In connection with purchases by the Purchaser, the Purchaser is a “qualified
institutional buyer” as that term is defined in Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended, because (i) the Purchaser owned and/or
invested on a discretionary basis $__________1 in securities (except for the
excluded securities referred to below) as of the end of the Purchaser’s most
recent fiscal year (such amount being calculated in accordance with Rule 144A)
and (ii) the Purchaser satisfies the criteria in the category marked below.

___

Corporation, etc.  The Purchaser is a corporation (other than a bank, savings
and loan association or similar institution), Massachusetts or similar statutory
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code of 1986, as amended.

___

Bank.  The Purchaser (a) is a national bank or banking institution organized
under the laws of any state, territory or the District of Columbia, the business
of which is substantially confined to banking and is supervised by the state or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

___

Savings and Loan.  The Purchaser (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a state or federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements, a
copy of which is attached hereto.

___

Broker-dealer.  The Purchaser is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

___

Insurance Company.  The Purchaser is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a state, territory
or the District of Columbia.

___

State or Local Plan.  The Purchaser is a plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of the state
or its political subdivisions, for the benefit of its employees.

___

ERISA Plan.  The Purchaser is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.

___

Investment Advisor.  The Purchaser is an investment advisor registered under the
Investment Advisors Act of 1940.

___

Small Business Investment Company.  The Purchaser is a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958.

___

Business Development Company.  The Purchaser is a business development company
as defined in Section 202(a)(22) of the Investment Advisors Act of 1940.

___

Trust Fund.  The Purchaser is a trust fund whose trustee is a bank or trust
company and whose participants are exclusively state or local Plans or ERISA
Plans as defined above, and no participant of the Purchaser is an individual
retirement account or an H.R. 10 (Keogh) plan.

(iii)

The term “securities” as used herein does not include (i) securities of issuers
that are affiliated with the Purchaser, (ii) securities that are part of an
unsold allotment to or subscription by the Purchaser, if the Purchaser is a
dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.

(iv)

For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Purchaser, the Purchaser used the cost
of such securities to the Purchaser and did not include any of the securities
referred to in the preceding paragraph, except (i) where the Purchaser reports
its securities holdings in its financial statements on the basis of their market
value, and (ii) no current information with respect to the cost of those
securities has been published.  If clause (ii) in the preceding sentence
applies, the securities may be valued at their market value.  Further, in
determining such aggregate amount, the Purchaser may have included securities
owned by subsidiaries of the Purchaser, but only if such subsidiaries are
consolidated with the Purchaser in its financial statements prepared in
accordance with generally accepted accounting principles and if the investments
of such subsidiaries are managed under the Purchaser’s direction.  However, such
securities were not included if the Purchaser is a majority-owned, consolidated
subsidiary of another enterprise and the Purchaser is not itself a reporting
company under the Exchange Act.

(v)

The Purchaser acknowledges that it is familiar with Rule 144A and understands
that the seller to it and other parties related to the Certificates are relying
and will continue to rely on the statements made herein because one or more
sales to the Purchaser may be in reliance on Rule 144A.

(vi)

Until the date of purchase of the Certificates, the Purchaser will notify each
of the parties to which this certification is made of any changes in the
information and conclusions herein.  Until such notice is given, the Purchaser’s
purchase of the Certificates will constitute a reaffirmation of this
certification as of the date of such purchase.  In addition, if the Purchaser is
a bank or savings and loan is provided above, the Purchaser agrees that it will
furnish to such parties updated annual financial statements promptly after they
become available.

________________________________
Name of Purchaser

By:

                                                       

Name:

Title:

Dated:                                                     

1

Purchaser must own and/or invest on a discretionary basis at least $100,000,000
in securities unless Purchaser is a dealer, and, in that case, Purchaser must
own and/or invest on a discretionary basis at least $10,000,000 in securities.





--------------------------------------------------------------------------------

ANNEX 2 TO EXHIBIT C

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Transferees That are Registered Investment Companies]

The undersigned (the “Purchaser”) hereby certifies as follows to the addressees
of the Rule 144A Representation Letter to which this certification is attached
with respect to the Certificate described therein:

(i)

As indicated below, the undersigned is the President, Chief Financial Officer or
Senior Vice President of the Purchaser or, if the Purchaser is a “qualified
institutional buyer” as that term is defined in Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended, because the Purchaser is part of a
Family of Investment Companies (as defined below), is such an officer of the
Adviser.

(ii)

In connection with purchases by the Purchaser, the Purchaser is a “qualified
institutional buyer” as defined in Rule 144A because (i) the Purchaser is an
investment company registered under the Investment Company Act of 1940, as
amended, and (ii) as marked below, the Purchaser alone, or the Purchaser’s
Family of Investment Companies, owned at least $100,000,000 in securities (other
than the excluded securities referred to below) as of the end of the Purchaser’s
most recent fiscal year.  For purposes of determining the amount of securities
owned by the Purchaser or the Purchaser’s Family of Investment Companies, the
cost of such securities was used, except (i) where the Purchaser or the
Purchaser’s Family of Investment Companies reports its securities holdings in
its financial statements on the basis of their market value, and (ii) no current
information with respect to the cost of those securities has been published.  If
clause (ii) in the preceding sentence applies, the securities may be valued at
market.

___

The Purchaser owned $__________ in securities (other than the excluded
securities referred to below) as of the end of the Purchaser’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A).

___

The Purchaser is part of a Family of Investment Companies which owned in the
aggregate $__________ in securities (other than the excluded securities referred
to below) as of the end of the Purchaser’s most recent fiscal year (such amount
being calculated in accordance with Rule 144A).

(iii)

The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

(iv)

The term “securities” as used herein does not include (i) securities of issuers
that are affiliated with the Purchaser or are part of the Purchaser’s Family of
Investment Companies, (ii) bank deposit notes and certificates of deposit,
(iii) loan participations, (iv) repurchase agreements, (v) securities owned but
subject to a repurchase agreement and (vi) currency, interest rate and commodity
swaps.

(v)

The Purchaser is familiar with Rule 144A and understands that the parties listed
in the Rule 144A Representation Letter to which this certification relates are
relying and will continue to rely on the statements made herein because one or
more sales to the Purchaser will be in reliance on Rule 144A.  In addition, the
Purchaser will only purchase for the Purchaser’s own account.

(vi)

Until the date of purchase of the Transferor Certificate, the undersigned will
notify the parties listed in the Rule 144A Transferee Certificate to which this
certification relates of any changes in the information and conclusions herein.
 Until such notice is given, the Purchaser’s purchase of the Certificates will
constitute a reaffirmation of this certification by the undersigned as of the
date of such purchase.

                                                                          

Name of Purchaser or Advisor

By:

                                                                   

Name:

Title:

IF AN ADVISOR:

                                                                         

Name of Purchaser or Advisor

Dated:                                        





--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INVESTMENT LETTER

_______________, ___

Seller

 

 

 




Wilmington Trust Company,
 as Owner Trustee
Rodney Square North, 1100 North Market Street

Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration

Citibank, N.A.
 as Certificate Registrar
111 Wall Street, 15th Floor

New York, NY 10005
Attn: 15th Floor Window- BMWLT 2009-1

Barclays Capital Inc.
 as Representative
745 7th Avenue, 5th Floor

New York, New York 10019

BMW Auto Leasing LLC
c/o BMW Financial Services NA, LLC
 its Managing Member
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey  07677

Re:

BMW Vehicle Lease Trust 2009-1
Asset Backed Certificates                       

Dear Sirs:

In connection with our acquisition of the above-referenced Asset Backed
Certificates (the “Certificates”) we certify that (a) we understand that the
Certificates are not being registered under the Securities Act of 1933, as
amended (the “Act”), or any state securities laws and are being transferred to
us in a transaction that is exempt from the registration requirements of the Act
and any such laws, (b) we are an “accredited investor,” as defined in Regulation
D under the Act, and have such knowledge and experience in financial and
business matters that we are capable of evaluating the merits and risks of
investments in the Certificates, (c) we have had the opportunity to ask
questions of and receive answers from the Seller concerning the purchase of the
Certificates and all matters relating thereto or any additional information
deemed necessary to our decision to purchase the Certificates, (d) we are
acquiring the Certificates for investment for our own account and not with a
view to any distribution of such Certificates (but without prejudice to our
right at all times to sell or otherwise dispose of the Certificates in
accordance with clause (g) below), (e) we have not offered or sold any
Certificates to, or solicited offers to buy any Certificates from, any person,
or otherwise approached or negotiated with any person with respect thereto, or
taken any other action that would result in a violation of Section 5 of the Act
or any state securities laws, (f) we are not a Benefit Plan Investor and (g) we
will not sell, or otherwise dispose of any Certificates unless (i) such sale,
transfer or other disposition is made pursuant to an effective registration
statement under the Act and in compliance with any state securities laws or is
exempt from such registration requirements and, if requested, we will at our
expense provide an Opinion of Counsel satisfactory to the addressees of this
certificate that such sale, transfer or other disposition may be made pursuant
to an exemption from the Act, (ii) the purchaser or transferee of such
Certificate has executed and delivered to you a certificate to substantially the
same effect as this certificate and (iii) the purchaser or transferee has
otherwise complied with any conditions for transfer set forth in the Amended and
Restated Trust Agreement dated as of June 9, 2009, between BMW Auto Leasing LLC,
as transferor and Wilmington Trust Company, as Owner Trustee.

Very truly yours,




[NAME OF TRANSFEROR]

By                                                   

Authorized Officer















